                                      Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 1 of 50 PageID: 17
·-    '
      ~           ~
                               ,. '
           I          '
                               '
          ': ,·       L.


• I       I"
-"'L-"-;--:;·-----
                           I




                                      THIS FORM MUST BE USED BY A PRISONER APPLYING TO PROCEED IN FORM A PAUPERIS IN A CIVIL RIGHTS CASE




                                                                      UNITED STATES DISTRICT COURT
                                                                         DISTRICT OF NEW JERSEY


                                      Sh lawrenle ··1RosS                                                AFFIDAVIT OF POVERTY
                                      (Plaintiff in this action)                                         and ACCOUNT CERTIFICATION
                                                                                                               (CIVIL RIGHTS)

                                                               v.                                        Civil Action No. _ _ _ _ _ _ __
                                                                                                                      (To be supplied by the Clerk of the Court)



                                                  kre.fd/er                                              DNJ-Pro Se-007-A-(Rev.05/2013).

                           ---------:re Se·pb ····Teo1 he.rton ·----
                                  Lo.au Sm1+b ef a/ ...
                                      (Defendant(s) in this action)




                                       Instructions:

                                                The Clerk will not file a civil complaint unless the person seeking relief pays the entire filing fee (currently
                                       $350) and an administrative fee (currently $50) in advance, or the person applies for and is granted ~forma pauperis
                                       status pursuant to 28 U.S.C. § 1915. See Local Civil R. 5.l(f}. A prisoner who seeks to proceed in forma pauperis
                                       must submit to the Clerk (1) a completed affidavit of poverty and (2) a copy of the trust fund account statement for the
                                       prisoner for the six month period immediately preceding the filing of the complaint, obtained from and certified as
                                       correct by the appropriate official of each prison at which the prisoner is or was confined for the preceding six months.
                                       See 28 U.S.C. § 1915(a)(2).

                                                  If the Judge enters an order granting a prisoner's application to proceed :[g_forma pauperis, then the order will
                                        assess the filing fee (currently $350) against the prisoner and collect the fee by directing the agency having custody of
                                        the prisoner to deduct an initial partial fjling fee equal to 20% of the greater of the average monthly d.eposits to the
                                        prison account or the average monthly balance in the prison account for the six-month period immediately preceding
                                        the filing of the complaint, as well as monthly installment payments equal to 20% of the preceding month's income
                                        credited to the account for each month that the balance of the account exceeds $10.00, until the entire :filing fee has
                                        been paid, regardless of the outcome of the proceeding. See 28 U.S.C. § 1915(b).
                                                                                 .                   .
                                                 The prisoner must complete all questions in the following affidavit, sign and date the affidavit, and then.
                                        obtain the signature of the appropriate prison official who certifies the prison account statement. After the appropriate
                                        prison official certifies your prison trust fund account statement(s), you must attach the prison account statement(s) to
                                        this application, for each prison or jail wherein you were incarcerated during the previous six months. If your
                                        application to proceed in forma pauperis is incomplete, then the Court may enter an order denying your application
                                        without prejudice and administratively terminating your case without filing the complaint.



                                                                                                                                       DNJ-ProSe~OO?-A-(Rev.05/2013)
---- - - - -                             -----------------
                                                     Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 2 of 50 PageID: 18
    f        ,       I   j\       11         ,   I
                                       111
   .... -1 •• , r.· ...
   ••    \       I       1•   I                            .
   ·.,~1 ..                   ·;;                                             -·

                                                      THIS FORM MUST BE USED BY A PRISONER APPLYING TO PROCEED IN FORM A PAUPER!S IN. A CIYIL RIGHTS CASE


                                                     In support of this application, I state the following under the penalty of perjury:

                                                     1.        1.    Sblu.L.)reoc.e 1ZoSS                                  (print your name), declare that I .am the
                                                               )(Plaintiff/ movant                    D Other

                                                     in the above-entitled proceeding; that, in support of niy request to proceed without being required to prepay fees,
                                                     costs, or give security therefor, I state that because of my poverty, I am unable to prepay the costs of said prqceeding
                                                     or give security therefor; that I believe I am entitled to relief.

                                                     2.        The nature of my claim or the issues I intend to present on appeal are briefly stated as follows:




                                                      3.        List dates and places of confinement for the. immediately preceding six months:

                                                                Dates of Confinement                            Places of Confinement




                                                                    +he            pre.sea+
                                                                For each institution .iP which you have been confined for the preceding six months, you must obtain a copy of
                                                                your prison account and the signature of the appropriate prison official (see certification on·p. 3).


                                                          4.        Are you employed at your current institution?                                    D Yes


                                                                    Do you receive any payment or money from your current institution?               D Yes

                                                                    If Yes, state how much you receive each month: _ _ _ _,_4..,/_.,.dt~~·-·----------
                                                                                                                                  /
                                                          5.        rU: the past 12 .months, have you received any money from   any of the following sources?
                                                                                                                                                                Amount
                                                                    a.       Business, profession, or other self-employment           D Yes          WNo
                                                                    b.       Rent· payments, interest, or dividends                   D Yes'          ~~o
                                                                    C.       Pensions, annuities, or life insurance payments          D Yes           g{No
                                                                    d.       Disability or workers compensation payments              D Yes          ~·No
                                                                    e.       Gifts or inheritances                                    D Yes           ${No
                                                                     f.      Any other sources                                        D Yes          ·~No




                                                                                                                      2                               DNJ-ProSe-007-A-(Rev.05/2013)
                     Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 3 of 50 PageID: 19
          ·•
~~ -;-:,:·(~;·_:'·_l_,;_··_·____
                       THIS FORM MUST BE USED BY A PRISONER APPLYING TO PROCEED IN FORMA PA1JPER1S IN A CIVIL RIGHTS (:ASE




                     6.            Other than your prison account, do you have cash or a checking or savings account in your name?

                                                                                                A/
                                   If "Yes," state the total in the account at this time: ~ - - -
                                                                                                     hfD   Yes             J(No
                      7.           Do you own any other assets or property?                             D Yes             XNo

                                    If "Yes," please. describe:

                                                                    JV/A ____
                                                                             #
                      8.            1,     Sb lc.u)rente 'I)'       ~aS5             L-J 3(_.Jo J - ~ - -
                                         (Print or Type Name and Number of Prisoner)

                                     declare under penalty of perjury that the aforesaid statements made by me are true and correct. I authorize
                                     the agenc·y having custody over me to assess, withdraw from my prison account, and forward to the Clerk of
                                     the District Court for the· District of New Jersey (1) an initial partial fili~g· fe~_~q~111.tg_2Q.%.o.f the gm1ter of
                                   . the average monthly depci"sili to m-y prison account or.th~ ;~~~age monthly balance in my prison account for
                                     the six-month period immediately preceiiing the filing of the complaint, and (2) payments equal to 20% of
                                     the preceding month's income credited to my prison account each month the amount in the account exceeds
                                     $10.00, until the$ 350.-- fee is paid. 28 U.S.C. § 1915(b)(l) and (2).




                                                                                                       ~
                                                                                              A~c -~_/~~-
                                            DATE                                                   SIGNATURE OF PRISONER




                          THIS PORTION QF YOUR AP-PLICATION SHALL NOT BE LEFT BLANK.
                          IF THIS PORTION IS NOT COMPLETED, YOUR APPLICATION WILL BE DENIED WITHOUT PREJUDICE


                                              ACCOUNT CERTIFICATION SIGNED BY PRISON OFFICIAL

                                               (/;~
                            _ _ _ _-,,.,_ _ _ _ _ _ _ _ _ _ (print name), certify that the attached trust fund account statement (or
                                        uivalent) is a true and correct copy.




                      ~
                      DATE
                           -




                                                                                            3                                DNJ-ProSe-007-A-(Rev .05/2013)
                                                                                                                              ---------------


                            Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 4 of 50 PageID: 20


Today's Date: 11/14/2019 9:13
                                                          Accounting Transactions And Balances

                                                                                                                                   ____ -_;{ Pefmari~nf,0400044749

              Tirs~~.fi9n -       l}ansastiol'! i;
Receipt#      P~t~mrn~< ·       _- Ty_f)e ti:~~}; :;::f
MAIN Inmate Fund
310353        12/04/17 13:11      Restore From History Cost Recovery             $70.00                                        $70.00Restore From             $0.00
                                                                                                                                      History Cost
                                                                                                                                      Recove

200211        02/01/18 17:57      Kiosk & Internet Credit Card Deposi   588901            $100.00   $15.00CR - User Initial                                 $85.00
                                                                                                          Fee
343115        02/04/18 16: 11     Phone Withdrawal                      594288    $0.69                                                                     $84.31

343186        02/04/18 16:54      Phone Withdrawal                      594435    $0.46                                                                     $83.85

343362        02/04/18 20:25      Phone Withdrawal                      594796    $0.39                                                                     $83.46

343686        02/05/18 05:08      Regular Commissary Purchase           595322   $72.95                                                                     $10.51

351274        02/12/18 16:51      CR- Copies-Medical Records            609604   $15.20             $10 51CR-Copies-            $4.69 CR- Copies-             $0.00
                                                                                                       . Medical Records              Medical Records
202425        02/15/18 13:14      Kiosk & Internet Credit Card Deposi   614960            $100.00   $15.00CR- User Initial                                   $85.00
                                                                                                          Fee
354170        02/15/18 13:59      Phone Withdrawal                      615072    $0.76                                                                      $84.24

354565        02/15/18 20:52      Phone Withdrawal                      615845    $0.76                                                                      $83.48

355604        02/16/18 21 :29     Phone Withdrawal                      617821    $0.76                                                                      $82.72

356115        02/17/18 16:34      Phone Withdrawal                      618892    $0.71                                                                      $82.01

357434        02/19/18 04:45      Regular Commissary Purchase           621546   $60.45                                                                      $21.56

360486        02/21/18 20:26      Phone Withdrawal                      627375    $0.27                                                                      $21.29

203577        02/22/18 11 :01     Kiosk Cash Deposit                    628276            $157.00   $23.55CR - User Initial                                 $154.74
                                                                                                          Fee
361369        02/22/18 16 :26     Phone Withdrawal                      628929    $0.62                                                                     $154.12

363428        02/24/18 17:02      Phone Withdrawal                      632857    $0.76                                                                     $153.36

363446        02/24/18 17:17      Phone Withdrawal                      632895    $0.66                                                                     $152.70

363481        02/24/18 17:46      Phone Withdrawal                      632966    $0.76                                                                     $151.94

364337        02/25/18 19:48      Phone Withdrawal                      634757    $0.76                                                                     $151.18

364482        02/25/18 21 :19     Phone Withdrawal                      635058    $0.76                                                                     $150.42

364590        02/25/18 22:15      Phone Withdrawal                      635282    $0.76                                                                     $149.66

364683        02/26/18 05:28      Regular Commissary Purchase           635418   $73.55                                                                      $76.11

365029        02/26/18 09:48      Phone Withdrawal                      635811    $0.03                                                                      $76.08

365264        02/26/18 14:21      Phone Withdrawal                      636266    $0.06                                                                      $76.02


Accounting Transactions And Balances                                                                                                                    Page 1 of 47
                           Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 5 of 50 PageID: 21




              02/26/18 17:54    Phone Withdrawal                      636771    $0.76
370382        03/03/18 15:09    Phone Withdrawal                      646268    $0.76                                            $74.50
370807        03/03/18 21 :28   Phone Withdrawal                      647146    $0.76                                            $73.74
370840        03/03/18 21 :48   Phone Withdrawal                      647213    $0.76                                           $72.98
371248        03/04/18 15:00    Phone Withdrawal                      648063    $0.76                                           $72.22
371253        03/04/18 15:05    Phone Withdrawal                      648074    $0.05                                            $72.17
371872        03/05/18 05:01    Regular Commissary Purchase           649330   $61.85                                            $10.32
206130        03/08/18 19:06    Kiosk & Internet Credit Card Deposi   658480             $65.00   $9. 75CR - User Initial        $65.57
                                                                                                        Fee
206530        03/11/18 20:02    Kiosk & Internet Credit Card Deposi   665310             $11.00   $1.65CR - User Initial         $74.92
                                                                                                        Fee
380686        03/12/18 05:45    Regular Commissary Purchase           666003   $54.30                                            $20.62
385005        03/15/18 15:45    Phone Withdrawal                      673907    $0.01                                            $20.61
385032        03/15/18 16:01    Phone Withdrawal                      673960    $0.67                                            $19.94
207304        03/15/18 17:14    Kiosk & Internet Credit Card Deposi   674169             $50.00   $5.05CR - User Initial         $62.44
                                                                                                       Fee
                                                                                                  $2 45CR- Copies-
                                                                                                     · Medical Records
385250        03/15/18 19:50    Phone Withdrawal                      674386    $0.51                                            $61.93
385316        03/15/18 20:49    Phone Withdrawal                      674519    $0.20                                            $61.73
385433        03/15/18 21 :49   Phone Withdrawal                      674755    $0.76                                            $60.97
385467        03/15/18 22: 12   Phone Withdrawal                      674824    $0.76                                            $60.21
385614        03/16/18 08:24    Phone Withdrawal                      675049    $0.76                                            $59.45
385624        03/16/18 08 :40   Phone Withdrawal                      675069    $0.76                                            $58.69
385670        03/16/18 10:09    Phone Withdrawal                      675145    $0.76                                            $57.93
385806        03/16/18 11 :47   Phone Withdrawal                      675401    $0.62                                            $57.31
385924        03/16/18 13:18    Phone Withdrawal                      675554    $0.76                                            $56.55
386324        03/16/18 17:36    Phone Withdrawal                      676392    $0.76                                            $55.79
207448        03/16/18 18:16    Kiosk & Internet Credit Card Deposi   676478            $115.00   $2 24CR- Copies-              $168.55
                                                                                                    · Medical Records
388149        03/18/18 19:45    Phone Withdrawal                      680191    $0.08                                           $168.47
388216        03/18/18 20:24    Phone Withdrawal                      680330    $0.76                                           $167.71
388474        03/19/18 05:27    Regular Commissary Purchase           680802   $94.30                                            $73.41
388747        03/19/18 08:47    Phone Withdrawal                      681104    $0.18                                            $73.23
388873        03/19/18 10:47    Phone Withdrawal                      681300    $0.76                                            $72.47

Accounting Transactions And Balances                                                                                        Page 2 of 47
                            Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 6 of 50 PageID: 22




                                .i, )!li'f:~~~f'.
~('\')~,>)


  389024      03/19/18 13:37          Phone Withdrawal                      681586
 389654       03/20/18 04:57          Voided Regular Purchase               682879             $2.70             $74.41
 389900       03/20/18 09:56          Street eats purchase                  683181    $9.50                      $64.91
 392024       03/22/18 13:12          Phone Withdrawal                      687416    $0.36                      $64.55
 392440       03/22/18 17:47          Phone Withdrawal                      688228    $0.66                      $63.89
 392650       03/22/18 21:06          Phone Withdrawal                      688662    $0.69                      $63.20
 392670       03/22/18 21 :14         Phone Withdrawal                      688702    $0.27                      $62.93
 393177       03/23/18 11 :39         Phone Withdrawal                      689556    $0.66                      $62.27
 394502       03/24/18 15:36          Phone Withdrawal                      692226    $0.32                      $61.95
 208843       03/25/18 15:21          Kiosk & Internet Credit Card Deposi   693960            $BO.DD            $141.95
 395995       03/26/18 05:22          Regular Commissary Purchase           695271   $56.85                      $85.10
 397377       03/27/18 05:49          Voided Regular Purchase               697562             $0.90             $86.00
 397378       03/27/18 05:50          Voided Regular Purchase               697563             $2.15             $88.15
 398244       03/27/18 21:14          Phone Withdrawal                      699247    $0.76                      $87.39
 398646       03/28/18 09:26          Phone Withdrawal                      699855    $0.33                      $87.06
 398968       03/28/18 14:44          Phone Withdrawal                      700707    $0.76                      $86.30
 399872       03/29/18 08:34          Phone Withdrawal                      702318    $0.76                      $85.54
 400012       03/29/18 11 :07         Phone Withdrawal                      702558    $0.76                      $84.78
 400303       03/29/18 15:41          Phone Withdrawal                      703125    $0.76                      $84.02
 209813       03/30/18 16:46          Kiosk & Internet Credit Card Deposi   705084            $50.00            $134.02
 403446       04/01/18 16:07          Phone Withdrawal                      709598    $0.05                     $133.97
 404248       04/02/18 06:09          Regular Commissary Purchase           710901   $58.10                      $75.87
 404904       04/02/18 13:55          Phone Withdrawal                      711997    $0.33                      $75.54
 405417       04/02/18 19:33          Phone Withdrawal                      713065    $0.76                      $74.78
 405771       04/03/18 05:12          Voided Regular Purchase               713763             $8.50             $83.28
 406942       04/04/18 16:00          Phone Withdrawal                      715948    $0.76                      $82.52
406977        04/04/18 16:14          Phone Withdrawal                      716017    $0.60                      $81.92
 407402       04/04/18 20:53          Phone Withdrawal                      716885    $0.18                      $81.74
407443        04/04/18 21 :10         Phone Withdrawal                      716967    $0.76                      $80.98
 408301       04/05/18 15:24          Phone Withdrawal                      718418    $0.76                      $80.22


Accounting Transactions And Balances                                                                        Page 3 of 47
                                     Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 7 of 50 PageID: 23



: :· f, t<:t 1~j1fr~n,~;,~ti~~,;!,\,;r:,~i+1f"r~~:!Jfa1~h
                1                                         . . . .·                     \.?
                                                                                    ' 0 i, . ·. o/: o/,, ... , ••.••    r. ·• . . ·, : ·:: , .:; .:;,:,· '.:.·~ . .co~iRecovery·\   ~~t ... "               [:~
                                  1
Receipf#'i'"\:i:,:i:>.,1~1;r;rp~ ':- ,tii~tE•".fypij.11.J   fa,;,   ·.   ,i,;,,;: .ifP ri:ft<~i ,?q :".' 'l'r~p~action # Witharawa!s, '      DepQsits        " ,<;:ollected     J   ,'';fl~l«Tf~ry .   .,r;;\/[i ~:1,{12~ . . •
409665               04/06/18 15:44            Phone Withdrawal                                             720980             $0.76                                                                                 $79.46

409893               04/06/18 17:34            Phone Withdrawal                                             721436             $0.76                                                                                 $78.70
410005               04/06/18 19:38           Phone Withdrawal                                              721670             $0.76                                                                                 $77.94
410049               04/06/18 20:00           Phone Withdrawal                                              721768             $0.76                                                                                 $77.18
410054               04/06/18 20:01           Phone Withdrawal                                              721778             $0.01                                                                                 $77.17
211099               04/06/18 20:05           Kiosk & Internet Credit Card Deposi                           721793                               $50.00                                                            $127.17
411085               04/07/18 17:08           Phone Withdrawal                                              723898             $0.76                                                                               $126.41
411130               04/07/18 17:28           Phone Withdrawal                                              723992             $0.76                                                                               $125.65
412340               04/08/18 19:28           Phone Withdrawal                                              726490             $0.76                                                                               $124.89
412769               04/09/18 05:33           Regular Commissary Purchase                                   727336            $58.80                                                                                 $66.09
413449               04/09/18 13:25           Phone Withdrawal                                              728320             $0.76                                                                                 $65.33
211436               04/09/18 13:25           Kiosk & Internet Credit Card Deposi                           728322                               $30.00                                                              $95.33
414306               04/10/18 05:19           Voided Regular Purchase                                       730048                                $0.90                                                              $96.23
414726               04/10/18 09:56           Phone Withdrawal                                              730488             $0.04                                                                                 $96.19
414725               04/10/18 10:20            Street eats purchase                                         730585            $14.00                                                                                 $82.19
415294               04/10/18 16:58           Phone Withdrawal                                              731659             $0.04                                                                                 $82.15
415330               04/10/18 17:25           Phone Withdrawal                                              731733             $0.76                                                                                 $81.39
415443               04/10/18 19:55           Phone Withdrawal                                              731968             $0.76                                                                                 $80.63
415474               04/10/18 20:12           Phone Withdrawal                                              732031             $0.76                                                                                 $79.87
416174               04/11/18 13:17           Phone Withdrawal                                              733251             $0.76                                                                                 $79.11
416200               04/11/18 13:33           Phone Withdrawal                                              733302             $0.76                                                                                 $78.35
417472               04/12/18 11 :50          Phone Withdrawal                                              735899             $0.61                                                                                 $77.74
417530               04/12/18 13:24           Phone Withdrawal                                              736034             $0.14                                                                                 $77.60
418357               04/12/18 21:55           Phone Withdrawal                                              737676             $0.06                                                                                 $77.54
419207               04/13/18 17:00           Phone Withdrawal                                              739222             $0.03                                                                                 $77.51
419477               04/13/18 20:24           Phone Withdrawal                                              739770             $0.38                                                                                 $77.13
419501              04/13/18 20:34            Phone Withdrawal                                              739818             $0.46                                                                                 $76.67
419536              04/13/18 20:52            Phone Withdrawal                                              739892             $0.76                                                                                 $75.91
420483              04/14/18 20:24            Phone Withdrawal                                              741786             $0.76                                                                                 $75.15
421202              04/15/18 16:33            Phone Withdrawal                                              743216             $0.76                                                                                 $74.39


Accounting Transactions And Balances                                                                                                                                                                          Page 4 of 47
                           Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 8 of 50 PageID: 24




421659        04/15/18 22:08    Phone Withdrawal                                                               $74.06
421762        04/16/18 06:46    Regular Commissary Purchase   744281     $46.15                                $27.91
423560        04/17/18 10:55    Phone Withdrawal              747500      $0.76                                $27.15
423799        04/17/18 14:19    Phone Withdrawal              747980      $0.20                                $26.95
424239        04/17/18 21 :23   Phone Withdrawal              749081      $0.76                                $26.19
424561        04/18/18 09:31    Phone Withdrawal              749625      $0.09                                $26.10
424731        04/18/18 11 :34   Phone Withdrawal              749921      $0.29                                $25.81
424988        04/18/18 15:05    Phone Withdrawal              750428      $0.76                                $25.05
425116        04/18/18 16:32    Phone Withdrawal              750684      $0.76                                $24.29
425291        04/18/18 19:38    Phone Withdrawal              751030      $0.42                                $23.87
425363        04/18/18 20:04    Phone Withdrawal              751176      $0.75                                $23.12
425411        04/18/18 20:22    Phone Withdrawal              751277      $0.06                                $23.06
425467        04/18/18 20:50    Phone Withdrawal              751392      $0.76                                 $22.30
425599        04/18/18 21:44    Phone Withdrawal              751659      $0.22                                 $22.08
425671        04/18/18 22:18    Phone Withdrawal              751803      $0.76                                $21.32
426010        04/19/18 09:23    Phone Withdrawal              752272      $0.03                                $21.29
426149        04/19/18 11 :26   Phone Withdrawal              752530      $0.76                                 $20.53
426284        04/19/18 13:35    Phone Withdrawal              752811      $0.76                                 $19.77
426438        04/19/18 15:06    Phone Withdrawal              753108      $0.62                                 $19.15
426535        04/19/18 16:06    Phone Withdrawal              753296      $0.15                                 $19.00
426563        04/19/18 16:20    Phone Withdrawal              753349      $0.70                                 $18.30
426672        04/19/18 17:31    Phone Withdrawal              753569 ·    $0.76                                 $17.54
426825        04/19/18 20:40    Phone Withdrawal              753894      $0.31                                 $17.23
426863        04/19/18 20:59    Phone Withdrawal              753971      $0.76                                 $16.47
428087        04/20/18 20:33    Phone Withdrawal              756271      $0.76                                 $15.71
428131        04/20/18 20:49    Phone Withdrawal              756361      $0.76                                 $14.95
428157        04/20/18 21 :05   Phone Withdrawal              756414      $0.76                                 $14.19
428426        04/21/18 11:11    Phone Withdrawal              756960      $0.76                                 $13.43
213431        04/21/18 13:21    Kiosk Cash Deposit            757217              $17.00                        $30.43
428618        04/21/18 14:06    Phone Withdrawal              757358      $0.76                                 $29.67


Accounting Transactions And Balances                                                                       Page 5 of 47
                           Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 9 of 50 PageID: 25




428637        04/21/18 14:22    Phone Withdrawal                      757399    $0.76                          $28.91

429042        04/21/18 21 :05   Phone Withdrawal                      758235    $0.76                          $28.15

213540        04/22/18 12:57    Kiosk & Internet Credit Card Deposi   759018            $120.00               $148.15

429884        04/22/18 20:00    Phone Withdrawal                      759987    $0.19                         $147.96

430143        04/23/18 05:02    Regular Commissary Purchase           760482   $49.50                          $98.46

431301        04/23/18 21 :11   Phone Withdrawal                      762490    $0.39                          $98.07

432128        04/24/18 14:57    Phone Withdrawal                      763830    $0.38                           $97.69

432583        04/24/18 21 :24   Phone Withdrawal                      764965    $0.76                           $96.93

433129        04/25/18 12 :53   Phone Withdrawal                      765892    $0.65                           $96.28

433157        04/25/18 13:09    Phone Withdrawal                      765948    $0.76                           $95.52

433395        04/25/18 16:07    Phone Withdrawal                      766426    $0.72                           $94.80

433432        04/25/18 16:28    Phone Withdrawal                      766494    $0.76                           $94.04

214374        04/27/18 04:57    Kiosk & Internet Credit Card Deposi   769855             $50.00               $144.04

435405        04/27/18 10:36    Phone Withdrawal                      770134    $0.76                          $143.28

435425        04/27/18 10:53    Phone Withdrawal                      770170    $0.76                          $142.52

436403        04/28/18 10:45    Phone Withdrawal                      772124    $0.76                          $141.76

436422        04/28/18 11 :01   Phone Withdrawal                      772164    $0.76                          $141.00

436515        04/28/18 13:08    Phone Withdrawal                      772359    $0.76                          $140.24

437050        04/28/18 20:38    Phone Withdrawal                      773450    $0.76                          $139.48

438203        04/30/18 04:58    Regular Commissary Purchase           775814   $69.95                           $69.53

439403        04/30/18 22:10    Phone Withdrawal                      777926    $0.76                           $68.77

439447        05/01 /18 04:24   Voided Regular Purchase               778014              $2.65                 $71.42

439683        05/01/18 08:11    Phone Withdrawal                      778181    $0.01                           $71.41

439854        05/01 /18 10:37   Phone Withdrawal                      778493    $0.04                           $71.37

440125        05/01/18 15:09    Phone Withdrawal                      779052    $0.76                           $70.61

441138        05/02/18 13:35    Phone Withdrawal                      781163    $0.76                           $69.85

444257        05/04/18 20:46    Phone Withdrawal                      787110    $0.76                           $69.09

444288        05/04/18 21 :06   Phone Withdrawal                      787174    $0.76                           $68.33

444333        05/04/18 21 :32   Phone Withdrawal                      787266    $0.76                           $67.57

444371        05/04/18 21 :50   Phone Withdrawal                      787343    $0.76                           $66.81


Accounting Transactions And Balances                                                                       Page 6 of 47
                           Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 10 of 50 PageID: 26




                                                                      787417    $0.76                            $66.05
444488        05/05/18 09:06    Phone Withdrawal                      787581    $0.76                            $65.29
215742        05/05/18 19:57    Kiosk & Internet Credit Card Deposi   788854            $110.00                $175.29
445107        05/05/18 20:01    Phone Withdrawal                      788876    $0.76                          $174.53
445167        05/05/18 20:26    Phone Withdrawal                      788993    $0.75                          $173.78
445648        05/06/18 13:09    Phone Withdrawal                      789976    $0.76                          $173.02
445676        05/06/18 13:25    Phone Withdrawal                      790034    $0.76                          $172.26
446208        05/06/18 21 :22   Phone Withdrawal                      791146    $0.76                          $171.50
446356        05/07/18 04:41    Regular Commissary Purchase           791434   $66.60                          $104.90
447033        05/07/18 13:37    Phone Withdrawal                      792446    $0.76                           $104.14
447793        05/07/18 22: 13   Phone Withdrawal                      793984    $0.75                          $103.39
447826        05/07/18 22:20    Phone Withdrawal                      794050    $0.31                          $103.08
447861        05/08/18 08:38    Phone Withdrawal                      794127    $0.18                          $102.90
448317        05/08/18 13:38    Phone Withdrawal                      794847    $0.06                           $102.84
448656        05/08/18 16:43    Phone Withdrawal                      795726    $0.76                           $102.08
448683        05/08/18 16:59    Phone Withdrawal                      795781    $0.76                           $101.32
448711        05/08/18 17:16    Phone Withdrawal                      795837    $0.76                           $100.56
448943        05/08/18 21 :00   Phone Withdrawal                      796308    $0.76                            $99.80
448980        05/08/18 21 :17   Phone Withdrawal                      796383    $0.76                            $99.04
449060        05/08/18 21 :53   Phone Withdrawal                      796548    $0.76                            $98.28
449099        05/08/18 22:10    Phone Withdrawal                      796628    $0.76                            $97.52
449571        05/09/18 12:38    Phone Withdrawal                      797410    $0.76                            $96.76
451597        05/10/18 21 :22   Phone Withdrawal                      801299    $0.76                            $96.00
451629        05/10/18 21 :39   Phone Withdrawal                      801362    $0.76                            $95.24
451676        05/10/18 22:01    Phone Withdrawal                      801458   .$0.20                            $95.04
451728        05/10/18 22:26    Phone Withdrawal                      801563    $0.64                            $94.40
453483        05/12/18 15:35    Phone Withdrawal                      805018    $0.06                            $94.34
453513        05/12/18 15:52    Phone Withdrawal                      805079    $0.76                            $93.58
453537        05/12/18 16:08    Phone Withdrawal                      805132    $0.76                            $92.82
453555        05/12/18 16:17    Phone Withdrawal                      805169    $0.28                            $92.54


Accounting Transactions And Balances                                                                        Page 7 of 47
                           Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 11 of 50 PageID: 27




216973        05/13/18 17:32
455324        05/14/18 04:37    Regular Commissary Purchase           808818   $71.48                           $41.06
455969        05/14/18 13:54    Phone Withdrawal                      809806    $0.76                           $40.30
456845        05/15/18 06:46    Voided Regular Purchase               811446             $4.50                  $44.80
457110        05/15/18 11 :50   Phone Withdrawal                      811904    $0.32                           $44.48
461895        05/19/18 11 :52   Phone Withdrawal                      821191    $0.76                           $43.72
218101        05/20/18 19:34    Kiosk & Internet Credit Card Deposi   824391            $60.00                 $103.72
463843        05/21/18 04:54    Regular Commissary Purchase           825160   $71.60                            $32.12
466263        05/22/18 21 :33   Phone Withdrawal                      829765    $0.20                            $31.92
466315        05/22/18 22:01    Phone Withdrawal                      829868    $0.76                            $31.16
466369        05/22/18 22:20    Phone Withdrawal                      829975    $0.18                            $30.98
466504        05/23/18 08:12    Phone Withdrawal                      830157    $0.01                            $30.97
466704        05/23/18 11 :45   Phone Withdrawal                      830527    $0.76                            $30.21
466777        05/23/18 13:25    Phone Withdrawal                      830677    $0.76                            $29.45
466788        05/23/18 13:31    Phone Withdrawal                      830699    $0.17                            $29.28
466807        05/23/18 13:43    Phone Withdrawal                      830738    $0.53                            $28.75
467347        05/23/18 20:47    Phone Withdrawal                      831812    $0.05                            $28.70
467385        05/23/18 21 :03   Phone Withdrawal                      831883    $0.76                            $27.94
467409        05/23/18 21:19    Phone Withdrawal                      831930    $0.76                            $27.18
467414        05/23/18 21 :24   Phone Withdrawal                      831943    $0.19                            $26.99
467440        05/23/18 21 :43   Phone Withdrawal                      831995    $0.76                            $26.23
467492        05/23/18 22:08    Phone Withdrawal                      832099    $0.76                            $25.47
467522        05/23/18 22:22    Phone Withdrawal                      832163    $0.67                            $24.80
467843        05/24/18 10:41    Phone Withdrawal                      832616    $0.76                            $24.04
467874        05/24/18 11 :11   Phone Withdrawal                      832675    $0.76                            $23.28
467963        05/24/18 12:38    Phone Withdrawal                      832843    $0.27                            $23.01
468420        05/24/18 18:02    Phone Withdrawal                      833744    $0.76                            $22.25
468673        05/24/18 21 :53   Phone Withdrawal                      834250    $0.76                            $21.49
468726        05/24/18 22:18    Phone Withdrawal                      834358    $0.38                            $21.11
468865        05/25/18 08:25    Phone Withdrawal                      834586    $0.76                            $20.35


Accounting Transactions And Balances                                                                        Page 8 of 47
                           Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 12 of 50 PageID: 28




469526        05/25/18 17:41    Phone Withdrawal              835839    $0.76
469645        05/25/18 20:20    Phone Withdrawal              836096    $0.29                                   $19.30
469752        05/25/18 21: 12   Phone Withdrawal              836314    $0.76                                   $18.54
469894        05/25/18 22:22    Phone Withdrawal              836609    $0.67                                   $17.87
470572        05/26/18 17:50    Phone Withdrawal              837990    $0.53                                   $17.34
470778        05/26/18 21 :09   Phone Withdrawal              838417    $0.76                                   $16.58
470978        05/27/18 09:53    Phone Withdrawal              838837    $0.76                                   $15.82
219443        05/28/18 17:55    Kiosk Cash Deposit            841989              $17.00                         $32.82
473830        05/29/18 17:30    Phone Withdrawal              844386    $0.76                                    $32.06
473861        05/29/18 17:46    Phone Withdrawal              844446    $0.76                                    $31.30
475896        05/31/18 11 :30   Phone Withdrawal              848165    $0.76                                    $30.54
476320        05/31/18 16:12    Phone Withdrawal              849017    $0.76                                    $29.78
                                                          /
476353        05/31/18 16:30    Phone Withdrawal              849082    $0.76                                    $29.02
476357        05/31/18 16:32    Phone Withdrawal              849090    $0.01                                    $29.01
476387        05/31/18 16:43    Phone Withdrawal              849146    $0.25                                    $28.76
476748        05/31/18 20:59    Phone Withdrawal              849878    $0.76                                    $28.00
476790        05/31/18 21:15    Phone Withdrawal              849961    $0.76                                    $27.24
476859        05/31/18 21:41    Phone Withdrawal              850100    $0.76                                    $26.48
476958        05/31/18 22:19    Phone Withdrawal              850299    $0.76                                    $25.72
477388        06/01/18 13:23    Phone Withdrawal              851075    $0.17                                    $25.55
477801        06/01/18 17:33    Phone Withdrawal              851876    $0.76                                    $24.79
477895        06/01/18 19:47    Phone Withdrawal              852073    $0.34                                    $24.45
477924        06/01/18 20:04    Phone Withdrawal              852133    $0.75                                    $23.70
478085        06/01/18 21.:43   Phone Withdrawal              852468    $0.76                                    $22.94
478137        06/01/18 22:06    Phone Withdrawal              852576    $0.76                                    $22.18
478181        06/01/18 22:20    Phone Withdrawal              852664    $0.62                                    $21.56
478331        06/02/18 10:54    Phone Withdrawal              852974    $0.76                                    $20.80
478358        06/02/18 11 :10   Phone Withdrawal              853028    $0.76                                    $20.04
478393        06/02/18 11 :27   Phone Withdrawal              853101    $0.76                                    $19.28
478421        06/02/18 11:44    Phone Withdrawal              853158    $0.76                                    $18.52


Accounting Transactions And Balances                                                                        Page 9 of 47
                           Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 13 of 50 PageID: 29




478764        06/02/18 15:42    Phone Withdrawal                      853867    $0.76                            $17.76

478793        06/02/18 16:01    Phone Withdrawal                      853927    $0.76                            $17.00

478917        06/02/18 17:24    Phone Withdrawal                      854185    $0.76                            $16.24

479012        06/02/18 19:41    Phone Withdrawal                      854385    $0.76                            $15.48

479045        06/02/18 19:59    Phone Withdrawal                      854452    $0.76                            $14.72

220412        06/02/18 20:00    Kiosk & Internet Credit Card Deposi   854457            $110.00                 $124.72

479188        06/02/18 21 :23   Phone Withdrawal                      854745    $0.76                           $123.96

479325        06/02/18 22:26    Phone Withdrawal                      855030    $0.53                           $123.43

479714        06/03/18 15:37    Phone Withdrawal                      855858    $0.76                           $122.67

480068        06/03/18 21 :01   Phone Withdrawal                      856610    $0.76                           $121.91

480099        06/03/18 21 :17   Phone Withdrawal                      856675    $0.76                           $121.15

480100        06/03/18 21 :18   Phone Withdrawal                      856677    $0.01                           $121.14

480131        06/03/18 21 :35   Phone Withdrawal                      856741    $0.76                           $120.38

480345        06/04/18 06:07    Regular Commissary Purchase           857093   $78.55                            $41.83

480641        06/04/18 08:33    Phone Withdrawal                      857424    $0.76                            $41.07

481067        06/04/18 13:40    Phone Withdrawal                      858113    $0.76                            $40.31

481094        06/04/18 13:56    Phone Withdrawal                      858167    $0.76                            $39.55

481160        06/04/18 14:27    Phone Withdrawal                      858293    $0.76                            $38.79

481673        06/04/18 20:42    Phone Withdrawal                      859316    $0.76                            $38.03

481720        06/04/18 20:58    Phone Withdrawal                      859405    $0.76                            $37.27

483028        06/05/18 21 :11   Phone Withdrawal                      861763    $0.76                            $36.51

483064        06/05/18 21 :29   Phone Withdrawal                      861839    $0.76                            $35.75

483169        06/05/18 22:22    Phone Withdrawal                      862056    $0.74                            $35.01

483934        06/06/18 16:52    Phone Withdrawal                      863680    $0.76                            $34.25

483957        06/06/18 17:08    Phone Withdrawal                      863722    $0.76                            $33.49

483988        06/06/18 17:24    Phone Withdrawal                      863787    $0.76                            $32.73

484037        06/06/18 17:51    Phone Withdrawal                      863885    $0.72                            $32.01

484148        06/06/18 20: 19   Phone Withdrawal                      864116    $0.76                            $31.25

484184        06/06/18 20:35    Phone Withdrawal                      864190    $0.76                            $30.49

484212        06/06/18 20:52    Phone Withdrawal                      864246    $0.76                            $29.73


Accounting Transactions And Balances                                                                        Page 10 of47
                                                         Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 14 of 50 PageID: 30

    ,;,~~m,,~~\~!'n~tii~~!r'~~i~f~ij~;~ct~:1~faiq~k~t1,:·;
                     rrat1sact1on
                     Dilte/J:iffi~:' .
                      ,, .. ~·, •.,.,   ,';.<~:.,,,,.,                                             nsa~tionJ1;,,vvlthdrawa1i,
     484286          06/06/18 21:29                          Phone Withdrawal                          864400          $0.76
    484405           06/06/18 22:20                          Phone Withdrawal                          864639          $0.67                   $28.30
    485394           06/07/18 17:35                          Phone Withdrawal                          866403          $0.76                   $27.54
    485529           06/07/18 20:10                          Phone Withdrawal                          866679          $0.76                   $26.78
    485567           06/07/18 20:26                          Phone Withdrawal                          866752          $0.76                   $26.02
    485598           06/07/18 20:42                          Phone Withdrawal                          866816          $0.76                   $25.26
    485691           06/07/18 21:26                          Phone Withdrawal                          866997          $0.76                   $24.50
    485738           06/07/18 21:45                          Phone Withdrawal                          867091          $0.76                   $23.74
    485789           06/07/18 22:03                          Phone Withdrawal                          867193          $0.76                   $22.98
    486733           06/08/18 17:57                          Phone Withdrawal                          868902          $0.76                   $22.22
    486853           06/08/18 20:14                          Phone Withdrawal                          869148          $0.76                   $21.46
    487002           06/08/18 21:34                          Phone Withdrawal                          869454          $0.76                   $20.70
    487047           06/08/18 21 :50                         Phone Withdrawal                          869545          $0.76                   $19.94
    487672           06/09/18 15:39                          Phone Withdrawal                          870843          $0.76                   $19.18
    487691           06/09/18 15:56                          Phone Withdrawal                          870882          $0.76                   $18.42
    487717           06/09/18 16:12                          Phone Withdrawal                          870936          $0.76                   $17.66
    487742           06/09/18 16:28                          Phone Withdrawal                          870987          $0.76                   $16.90
    488136           06/09/18 21:22                          Phone Withdrawal                          871805          $0.76                   $16.14
    488170           06/09/18 21:38                          Phone Withdrawal                          871874          $0.76                   $15.38
    488200          06/09/18 21:54                           Phone Withdrawal                          871935          $0.76                   $14.62
    488423           06/10/18 10:58                          Phone Withdrawal                          872394          $0.76                   $13.86
    488445           06/10/18 11:14                          Phone Withdrawal                          872438          $0.76                   $13.10
    488585          06/10/18 13:25                           Phone Withdrawal                          872729         $0.76                    $12.34
    221670          06/10/18 13:50                           Kiosk & Internet Credit Card Deposi       872815                   $85.00         $97.34
    489391          06/11/18 08:54                           Regular Commissary Purchase               874381         $71.90                   $25.44
    489847          06/11/18 11:33                           Phone Withdrawal                          874995          $0.27                   $25.17
    490588          06/11/18 19:46                           Phone Withdrawal                          876421          $0.74                   $24.43
    490627          06/11/18 20:08                           Phone Withdrawal                          876500          $0.76                   $23.67
    490756          06/11/18 21:24                           Phone Withdrawal                          876760          $0.76                   $22.91

.   490924          06/12/18 04:16                           Voided Regular Purchase                   877114                    $2.65         $25.56


    Accounting Transactions And Balances                                                                                                  Page 11 of47
                               Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 15 of 50 PageID: 31




    490925        06/12/18 04:16    Voided Regular Purchase               877115            $6.30                    $31.86
    491276        06/12/18 11 :27   Street eats purchase                  877610   $11.25                             $20.61
    497208        06/16/18 20:38    Phone Withdrawal                      889278    $0.24                            $20.37
    497506        06/17/18 10:05    Phone Withdrawal                      889889    $0.76                            $19.61
    498254        06/17/18 20:29    Phone Withdrawal                      891433    $0.76                            $18.85
    498319        06/17/18 21:15    Phone Withdrawal                      891565    $0.76                             $18.09
    498342        06/17/18 21:31    Phone Withdrawal                      891615    $0.76                             $17.33
    499104        06/18/18 13:53    Phone Withdrawal                      892802    $0.76                             $16.57
    499525        06/18/18 20:02    Phone Withdrawal                      893676    $0.76                             $15.81
    499553        06/18/18 20:18    Phone Withdrawal                      893732    $0.76                             $15.05
    499582        06/18/18 20:34    Phone Withdrawal                      893794    $0.76                             $14.29
    500590        06/19/18 16:37    Phone Withdrawal                      895634    $0.76                             $13.53
    500621        06/19/18 16:55    Phone Withdrawal                      895690    $0.76                             $12.77
    501396        06/20/18 13:07    Phone Withdrawal                      897093    $0.74                             $12.03
    501413        06/20/18 13:23    Phone Withdrawal                      897124    $0.76                             $11.27
    501458        06/20/18 13:49    Phone Withdrawal                      897213    $0.25                             $11.02
    223767        06/23/18 00:42    Kiosk & Internet Credit Card Deposi   903854            $20.00                    $31.02
    506068        06/24/18 11 :08   Phone Withdrawal                      906482    $0.76                             $30.26
    506095        06/24/18 11 :27   Phone Withdrawal                      906537    $0.76                             $29.50
    506117        06/24/18 11 :44   Phone Withdrawal                      906583    $0.76                             $28.74
    506438        06/24/18 15:30    Phone Withdrawal                      907235    $0.76                             $27.98
    506475        06/24/18 15:46    Phone Withdrawal                      907313    $0.76                             $27.22
    506665        06/24/18 17:38    Phone Withdrawal                      907702    $0.76                             $26.46
    506697        06/24/18 17:50    Phone Withdrawal                      907767    $0.55                             $25.91
    506840        06/24/18 20:46    Phone Withdrawal                      908069    $0.76                             $25.15
    506926        06/24/18 21 :37   Phone Withdrawal                      908249    $0.76                             $24.39
    507581        06/25/18 11:18    Phone Withdrawal                      909198    $0.29                             $24.10
    507613        06/25/18 11 :35   Phone Withdrawal                      909288    $0.76                             $23.34
    507643        06/25/18 11:52    Phone Withdrawal                      909353    $0.76                             $22.58
    224029        06/25/18 13:14    Kiosk & Internet Credit Card Deposi   909491            $70.00                    $92.58
•
    Accounting Transactions And Balances                                                                        Page 12 of 47
                                               Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 16 of 50 PageID: 32


    ,
        '1~mate,Napie: ROSS, sALA~JiENCE UNiocii?~~,?''
         '     ,           ,,;,,   ,   ,c;f, , . ,       .·,,,            ~                     ·;,
                                                                                                         • · :98i~lrit~~alance:''t~1~:~~lf
                                                                                                             0

                                                                                                                      , ,,,:           ,..
                                                                                                                                                            .,:liF/ Befciking # 434p222· ,:J' \.< P~rrila~e~,tf0400044?19,
                                                                                                                                                                   •,   •,              ,,;;      ,,'                                              ,,     ;

    ( ,; ' \       "'f""'s;>x•s i/i~s~ction,:;iF+,~tt{rr:j~'nsaci:io~ ?tt'' ,kt r?f ','.,;01           ;.01teylfff i'    ;~~(ffi~1~i;:   t;.' ''    :.::.?;11,:1jflJJi(fd~t Re9c;,ye~   ? ); T          ro;c~~t     .     i ,,.,     : '' '    .   ':Af
    ,:R~ceipt #           .• ;.;;pate/J'1me ·l'~~\J;~~l'ype .;d:/,Z'. :)ml .:>1l}i',.'J1~1':l   . Transi'tt)~~ #'   Withdrawals             ,Depfill\'l['";'<f·    Coll~1eJed              ,vi\         RefOV~ry.   .,.            ·• ;1; :Balance
        507867               06/25/18 14:50            Phone Withdrawal                                  909819            $0.11                                                                                                              $92.47

        508022               06/25/18 16:43            Phone Withdrawal                                  910134            $0.76                                                                                                              $91.71

        508046               06/25/18 17:04            Phone Withdrawal                                  910183            $0.76                                                                                                              $90.95

        508323               06/25/18 21 :08           Phone Withdrawal                                  910748            $0.76                                                                                                              $90.19

        508593               06/26/18 05:45            Regular Commissary Purchase                       911213           $68.10                                                                                                              $22.09

        509499               06/26/18 17:01            Phone Withdrawal                                  912970            $0.76                                                                                                              $21.33

        511978               06/28/18 17:49            Phone Withdrawal                                  917571             $0.18                                                                                                             $21.15

        512116               06/28/18 20:47            Phone Withdrawal                                  917859             $0.76                                                                                                             $20.39

        512893               06/29/18 20:10            Phone Withdrawal                                  919324            $0.06                                                                                                              $20.33

        512966               06/29/18 20:45            Phone Withdrawal                                  919471             $0.76                                                                                                             $19.57

        513224               06/30/18 08:55            Phone Withdrawal                                  920004            $0.76                                                                                                              $18.81

        513306               06/30/18 10:39            Phone Withdrawal                                  920172            $0.76                                                                                                              $18.05

        513325               06/30/18 10:56            Phone Withdrawal                                  920213            $0.33                                                                                                              $17.72

        513357               06/30/18 11 :26           Phone Withdrawal                                  920279             $0.76                                                                                                             $16.96

        513866               06/30/18 19:32            Phone Withdrawal                                  921341             $0.76                                                                                                             $16.20

        513898               06/30/18 19:48            Phone Withdrawal                                  921408             $0.76                                                                                                             $15.44

        225280               07/02/18 12:21            Kiosk & Internet Credit Card Deposi               924757                                    $50.00                                                                                     $65.44

        515970               07/02/18 15:42            Phone Withdrawal                                  925327             $0.76                                                                                                              $64.68

        516676               07/03/18 05:59            Regular Commissary Purchase                       926711           $45.50                                                                                                              $19.18

        519231               07/05/18 11 :DO           Phone Withdrawal                                  931709             $0.76                                                                                                             $18.42

        520807               07/06/18 15:38            Phone Withdrawal                                  934725             $0.76                                                                                                              $17.66

        522049               07/07/18 17:51            Phone Withdrawal                                  937253             $0.64                                                                                                              $17.02

        522149               07/07/18 20:20            Phone Withdrawal                                  937463             $0.55                                                                                                              $16.47

        522208               07/07/18 20:53            Phone Withdrawal                                  937586             $0.76                                                                                                              $15.71

        226439               07/09/18 20:24            Kiosk & Internet Credit Card Deposi               941790                                    $50.00                                                                                      $65.71

        524625               07/10/18 05:28            Regular Commissary Purchase                        942124          $52.90                                                                                                               $12.81

        525184               07/10/18 14:36            Phone Withdrawal                                  943107             $0.76                                                                                                              $12.05

        525762               07/10/18 22:00            Phone Withdrawal                                  944250             $0.76                                                                                                              $11.29

        227572               07/16/18 17:32            Kiosk Cash Deposit                                957232                                    $97.00                                                                                     $108.29

        533105               07/17/18 05:54            Regular Commissary Purchase                       958274           $87.91                                                                                                               $20.38
•
    Accounting Transactions And Balances                                                                                                                                                                                           Page 13 of 47
                                                                        Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 17 of 50 PageID: 33


    if\,     '.\/?:)1.fJ'/, .."(/".;'!'·?~,vi,;:·~/.;:, .. ,, ..,~ "':{,,, ..f-}1· y "":)z:~-~:;}'.": '7
    /Inmate          NMt~:,,Rps~;·st11¥A~~NC!; tJNIQI.J.
       j,;'' t~·· Y,?v :'f; <"' '. >·,rt./'"L> 2;,;;,{: ,,:, ,>'.'T;{-,·/?-~' ,,(:,· i,i;{,:'\ ,:,,,,,:/ ·/.('
    i'.'                                                                                               /:i"' _;=,:,




    :t~fiiitr~:i'llii,itt~i~~~c· ::{{ftit:·~J ,;tc,..
           534139                         07/17/18 21:10                             Phone Withdrawal
                                                                                                            1
                                                                                                                           960298    $0.76                    $19.62
           534908                         07/18/18 15:59                             Phone Withdrawal                      961701    $0.51                     $19.11
           535697                         07/19/18 08:04                             Phone Withdrawal                      963098    $0.04                     $19.07
           535755                         07/19/18 09:43                             Phone Withdrawal                      963183    $0.69                     $18.38
           536217                         07/19/18 16:15                             Phone Withdrawal                      964105    $0.76                     $17.62
           539385                         07/22/18 16:19                             Phone Withdrawal                      970358    $0.76                     $16.86
           228813                         07/23/18 16:28                             Kiosk & Internet Credit Card Deposi   972542            $50.00            $66.86
           541123                         07/24/18 04:53                             Regular Commissary Purchase           973482   $47.85                     $19.01
           544257                         07/26/18 17:46                             Phone Withdrawal                      979541    $0.76                     $18.25
           546052                         07/28/18 09:59                             Phone Withdrawal                      982816    $0.76                     $17.49
           546061                         07/28/18 10:17                             Phone Withdrawal                      982835    $0.76                     $16.73
           546132                         07/28/18 11:45                             Phone Withdrawal                      982984    $0.76                     $15.97
           546142                         07/28/18 11:51                             Phone Withdrawal                      983004    $0.22                     $15.75
           546242                         07/28/18 13:54                             Phone Withdrawal                      983206    $0.76                     $14.99
           546263                         07/28/18 14:11                             Phone Withdrawal                      983249    $0.76                     $14.23
           546369                         07/28/18 15:29                             Phone Withdrawal                      983469    $0.24                     $13.99
           546411                         07/28/18 16:04                             Phone Withdrawal                      983558    $0.76                     $13.23
           549755                         07/31/18 16:24                             Phone Withdrawal                      989847    $0.76                     $12.47
           549776                         07/31/18 16:40                             Phone Withdrawal                      989891    $0.76                     $11.71
           549788                         07/31/18 16:54                             Phone Withdrawal                      990115    $0.66                     $11.05
           230356                         07/31/18 17:12                             Kiosk & Internet Credit Card Deposi   990191             $7.00            $18.05
           550092                         07/31/18 21:00                             Phone Withdrawal                      990734    $0.76                     $17.29
           550848                         08/01/18 16:15                             Phone Withdrawal                      992136    $0.18                     $17.11
           230602                         08/02/18 13:07                             Kiosk & Internet Credit Card Deposi   993770            $24.00            $41.11
           551920                         08/02/18 15:15                             Phone Withdrawal                      994087    $0.76                     $40.35
           552313                         08/02/18 20:48                              Phone Withdrawal                     994854    $0.50                     $39.85
           552317                         08/02/18 20:50                              Phone Withdrawal                     994862    $0.06                     $39.79
                                          08/02/18 21:00                             Phone Withdrawal                      994884    $0.42                     $39.37
&                                                             ~• ·1R                 Phone Withdrawal                      994929    $0.76                     $38.61
                                                                                                   ''"lhdrawal             996311    $0.05                     $38.56
.                                                                                                                                                        Page 14 of 47
                               Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 18 of 50 PageID: 34




    i~1c~it ~)1,i!:1t~;!~~1R ,',;:\rti1~.~t1?~~} ; ; , "                                                                                                    e~:::ry "
    1

                                                                                                                                    90
                                                                          (;Jtf:¥~~·~ii~tion'~ }~,ih
1




                                                                                                         a,s    ." '..a~po~~:s·,:/'. q~W:~:~ery ~:'·/ ·;:               .J'.·   ~~lance
    553284        08/03/18 19:39    Phone Withdrawal                                  996735            $0.05                                                                     $38.51

    554076        08/04/18 16:40    Phone Withdrawal                                  998384            $0.76                                                                     $37.75

    555468        08/06/18 07:46    Phone Withdrawal                                 1001111            $0.76                                                                     $36.99

    555583        08/06/18 08:23    Phone Withdrawal                                 1001236            $0.76                                                                     $36.23

    556085        08/06/18 13:35    Phone Withdrawal                                 1002005            $0.32                                                                     $35.91

    556123        08/06/18 14:06    Phone Withdrawal                                 1002081            $0.10                                                                     $35.81

    556341        08/06/18 16:49    Phone Withdrawal                                 1002510            $0.76                                                                     $35.05

    556378        08/06/18 17:05    Phone Withdrawal                                 1002580            $0.76                                                                     $34.29

    556417        08/06/18 17:22    Phone Withdrawal                                 1002657            $0.76                                                                     $33.53

    556465        08/06/18 17:50    Phone Withdrawal                                 1002754            $0.36                                                                     $33.17

    556730        08/06/18 21 :56   Phone Withdrawal                                 1003306            $0.76                                                                     $32.41

    556763        08/06/18 22:15    Phone Withdrawal                                 1003373            $0.76                                                                    . $31.65

    231243        08/06/18 22:50    Kiosk & Internet Credit Card Deposi              1003469                          $94.50                                                     $126.15

    556882        08/07/18 06:34    Regular Commissary Purchase                      1003563           $87.11                                                                     $39.04

    557020        08/07/18 08:25    Phone Withdrawal                                 1003714            $0.76                                                                     $38.28

    557761        08/07/18 20:31    Phone Withdrawal                                 1005169           .$0.76                                                                     $37.52

    557789        08/07/18 20:48    Phone Withdrawal                                 1005227            $0.76                                                                     $36.76
    558618        08/08/18 15:00    Phone Withdrawal                                 1006975            $0.76                                                                     $36.00
    558654        08/08/18 15:26    Phone Withdrawal                                 1007052            $0.32                                                                     $35.68
    558811        08/08/18 17:12    Phone Withdrawal                                 1007369            $0.76                                                                     $34.92

    558844        08/08/18 17:28    Phone Withdrawal                                 1007437            $0.76                                                                     $34.16
    558887        08/08/18 17:49    Phone Withdrawal                                 1007524            $0.56                                                                     $33.60
    559140        08/08/18 21 :18   Phone Withdrawal                                 1008039            $0.76                                                                     $32.84
    559201        08/08/18 21 :41   Phone Withdrawal                                 1008161            $0.23                                                                     $32.61
    560611        08/09/18 21 :38   Phone Withdrawal                                 1010806            $0.76                                                                     $31.85
    560818        08/10/18 08:32    Phone Withdrawal                                 1011183            $0.76                                                                     $31.09
    561532        08/10/18 16:32    Phone Withdrawal                                 1012529            $0.76                                                                     $30.33
    561774        08/10/18 20:08    Phone Withdrawal                                 1013028            $0.76                                                                     $29.57
    561801        08/10/18 20:28    Phone Withdrawal                                 1013088            $0.76                                                                     $28.81
    561906        08/10/18 21:18    Phone Withdrawal                                 1013306            $0.76                                                                     $28.05


    Accounting Transactions And Balances                                                                                                                                 Page 15 of 47
                                Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 19 of 50 PageID: 35




                                                                           1013774    $0.76
     562149        08/11/18 09:51    Phone Withdrawal                      1013805    $0.75                            $26.54
     562627        08/11 /18 16:34   Phone Withdrawal                      1014799    $0.76                            $25.78
     563616        08/12/18 15:49    Phone Withdrawal                      1016831    $0.76                            $25.02
     563637        08/12/18 16:08    Phone Withdrawal                      1016878    $0.76                            $24.26
     563661        08/12/18 16:27    Phone Withdrawal                      1016928    $0.76                            $23.50
     563684        08/12/18 16:46    Phone Withdrawal                      1016975    $0.76                            $22.74
     563981        08/12/18 20:57    Phone Withdrawal                      1017593    $0.29                            $22.45
     564139        08/12/18 22: 17   Phone Withdrawal                      1017910    $0.76                            $21.69
     564641        08/13/18 10:48    Phone Withdrawal                      1018563    $0.03                            $21.66
     564657        08/13/18 11 :06   Phone Withdrawal                      1018595    $0.76                            $20.90
     564674        08/13/18 11 :22   Phone Withdrawal                      1018629    $0.76                            $20.14
     564950        08/13/18 14:56    Phone Withdrawal                      1019162    $0.76                            $19.38
     565209        08/13/18 17:41    Phone Withdrawal                      1019678    $0.22                            $19.16
     232351        08/13/18 19: 11   Kiosk & Internet Credit Card Deposi   1019750            $94.50                  $113.66
     565264        08/13/18 19:46    Phone Withdrawal                      1019804    $0.17                           $113.49
     565669        08/14/18 05:19    Regular Commissary Purchase           1020534   $43.40                            $70.09
     566165        08/14/18 15:06    Phone Withdrawal                      1021388    $0.52                            $69.57
     566641        08/14/18 21 :24   Phone Withdrawal                      1022572    $0.76                            $68.81
     567398        08/15/18 17:39    Phone Withdrawal                      1023902    $0.36                            $68.45
     568930        08/16/18 22:06    Phone Withdrawal                      1026786    $0.76                            $67.69
     569247        08/17/18 11 :30   Phone Withdrawal                      1027305    $0.76                            $66.93
     570011        08/17/18 20:45    Phone Withdrawal                      1028831    $0.52                            $66.41
     571663        08/19/18 14:32    Phone Withdrawal                      1032211    $0.18                            $66.23
     571692        08/19/18 14:51    Phone Withdrawal                      1032270    $0.74                            $65.49
     572938        08/20/18 13:11    Phone Withdrawal                      1034549    $0.15                            $65.34
     233490        08/20/18 13:23    Kiosk & Internet Credit Card Deposi   1034593            $54.50                  $119.84
     573830        08/21/18 06:58    Regular Commissary Purchase           1036293   $99.96                            $19.88
     574124        08/21/18 11 :30   Phone Withdrawal                      1036709    $0.04                            $19.84
     575219        08/22/18 10:00    Phone Withdrawal                      1039038    $0.76                            $19.08


     Accounting Transactions And Balances                                                                        Page 16 of 47
;,
                           Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 20 of 50 PageID: 36




576362        08/22/18 22:05    Phone Withdrawal                      1041134     $0.48                           $18.60

576702        08/23/18 11 :10   Voided Regular Purchase               1041628               $9.35                 $27.95
576703        08/23/18 11 :10   Voided Regular Purchase               1041629               $3.08                 $31.03
577155        08/23/18 17:28    Phone Withdrawal                      1042512     $0.14                           $30.89
577319        08/23/18 20:24    Phone Withdrawal                      1042847     $0.76                           $30.13
577410        08/23/18 21 :15   Phone Withdrawal                      1043028     $0.76                           $29.37
578146        08/24/18 16:07    Phone Withdrawal                      1044407     $0.76                           $28.61
578182        08/24/18 16:27    Phone Withdrawal                      1044482     $0.76                           $27.85
579037        08/25/18 15:27    Phone Withdrawal                      1046234     $0.28                           $27.57

234689        08/27/18 22:45    Kiosk & Internet Credit Card Deposi   1050807             $100.00                $127.57

581670        08/28/18 11 :02   Phone Withdrawal                      1051147     $0.08                         $127.49

581753        08/28/18 11 :48   Phone Withdrawal                      1051301     $0.22                          $127.27

581910        08/28/18 14:39    Phone Withdrawal                      1051596     $0.76                          $126.51
584878        08/30/18 21 :57   Phone Withdrawal                      1057330     $0.76                          $125.75
585073        08/31/18 10:35    Street eats purchase                  1057778    $11.25                          $114.50
586445        09/01/18 14:39    Phone Withdrawal                      1060390    .$0.28                          $114.22
586577        09/01/18 16:31    Phone Withdrawal                      1060672     $0.76                          $113.46
586602        09/01/18 16:48    Phone Withdrawal                      1060728     $0.76                          $112.70
587709        09/02/18 21 :31   Phone Withdrawal                      1063010     $0.76                          $111.94
587745        09/02/18 21 :51   Phone Withdrawal                      1063084     $0.76                          $111.18
588137        09/03/18 09:51    Phone Withdrawal                      1063646     $0.76                          $110.42
588161        09/03/18 10: 19   Phone Withdrawal                      1063694     $0.76                          $109.66
588201        09/03/18 11 :06   Phone Withdrawal                      1063781     $0.76                          $108.90
235739        09/03/18 16: 14   Kiosk & Internet Credit Card Deposi   1064596              $25.00                $133.90
588874        09/03/18 20: 19   Phone Withdrawal                      1065170     $0.69                          $133.21
588986        09/03/18 21 :38   Phone Withdrawal                      1065404     $0.76                          $132.45
589182        09/04/18 08:58    Regular Commissary Purchase           1065775   $110.67                           $21.78
590415        09/05/18 08:41    Phone Withdrawal                      1068028     $0.76                           $21.02
590469        09/05/18 08:58    Phone Withdrawal                      1068090     $0.76                           $20.26
591890        09/06/18 10:16    Phone Withdrawal                      1070951     $0.76                           $19.50


Accounting Transactions And Balances                                                                        Page 17 of 47
                           Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 21 of 50 PageID: 37




591930        09/06/18 10:38    Phone Withdrawal                      1071000    $0.76                            $18.74
591969        09/06/18 10:55    Phone Withdrawal                      1071058    $0.76                            $17.98
593469        09/07/18 16:20    Phone Withdrawal                      1073807    $0.76                            $17.22
594394        09/08/18 15:31    Phone Withdrawal                      1075708    $0.76                            $16.46
236848        09/10/18 14:49    Kiosk & Internet Credit Card Deposi   1079826             $50.00                  $66.46
597293        09/11/18 09:02    Regular Commissary Purchase           1081289   $49.42                            $17.04
597516        09/11/18 11:14    Phone Withdrawal                      1081588    $0.32                            $16.72
598543        09/12/18 10:54    Phone Withdrawal                      1083468    $0.76                            $15.96
598555        09/12/18 11 :11   Phone Withdrawal                      1083514    $0.76                            $15.20
598786        09/12/18 15:01    Phone Withdrawal                      1083920    $0.76                            $14.44
598810        09/12/18 15:17    Phone Withdrawal                      1083963    $0.76                            $13.68
237383        09/12/18 16:37    Kiosk & Internet Credit Card Deposi   1084464             $10.00                  $23.68
599009        09/12/18 17:22    Phone Withdrawal                      1084581    $0.76                            $22.92
599034        09/12/18 17:41    Phone Withdrawal                      1084631    $0.76                            $22.16
599300        09/12/18 21:52    Phone Withdrawal                      1085176    $0.76                            $21.40
599865        09/13/18 14:41    Phone Withdrawal                      1086083    $0.76                            $20.64
599882        09/13/18 14:57    Phone Withdrawal                      1086116    $0.76                            $19.88
600437        09/13/18 22:12    Phone Withdrawal                      1087195    $0.76                            $19.12
600602        09/14/18 10:22    Phone Withdrawal                      1087454    $0.76                            $18.36
600975        09/14/18 15:11    Phone Withdrawal                      1088105    $0.76                            $17.60
601818        09/15/18 14:58    Phone Withdrawal                      1089834    $0.76                            $16.84
602121        09/15/18 20:06    Phone Withdrawal                      1090472    $0.76                            $16.08
602186        09/15/18 20:47    Phone Withdrawal                      1090611    $0.76                            $15.32
602615        09/16/18 14:31    Phone Withdrawal                      1091492    $0.76                            $14.56
602694        09/16/18 15:24    Phone Withdrawal                      1091655    $0.76                            $13.80
603683        09/17/18 13:33    Phone Withdrawal                      1093304    $0.76                            $13.04
603686        09/17/18 13:37    Phone Withdrawal                      1093311    $0.05                            $12.99
238107        09/17/18 16:14    Kiosk & Internet Credit Card Deposi   1093697            $100.00                 $112.99
604387        09/18/18 08:54    Regular Commissary Purchase           1094721   $86.72                            $26.27
604622        09/18/18 11:16    Phone Withdrawal                      1095027    $0.76                            $25.51


Accounting Transactions And Balances                                                                        Page 18 of 47
                           Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 22 of 50 PageID: 38




605599        09/19/18 11:25    PhoneWithdrawal                       1097061    $0.76                            $24.75

607110        09/21/18 09:46    Phone Withdrawal                      1099708    $0.76                            $23.99

607098        09/21/18 10:03    Street eats purchase                  1099755   $11.25                            $12.74

607689        09/21/18 17:33    Phone Withdrawal                      1100771    $0.76                            $11.98

608778        09/22/18 22:18    Phone Withdrawal                      1103031    $0.76                            $11.22

239204        09/24/18 18:40    Kiosk & Internet Credit Card Deposi   1106039            $25.00                   $36.22

239205        09/24/18 18:42    Kiosk & Internet Credit Card Deposi   1106042            $25.00                   $61.22

610757        09/25/18 08:57    Regular Commissary Purchase           1106692   $50.12                            $11.10

611395        09/25/18 19:35    Phone Withdrawal                      1108054    $0.05                            $11.05

239813        09/27/18 17:42    Kiosk & Internet Credit Card Deposi   1111562            $20.00                   $31.05

614073        09/28/18 14:46    Phone Withdrawal                      1112943    $0.76                            $30.29

614856        09/30/18 11 :37   Phone Withdrawal                      1114539    $0.76                            $29.53

614875        09/30/18 11 :50   Phone Withdrawal                      1114577    $0.56                            $28.97

240408        10/01/18 19:49    Kiosk & Internet Credit Card Deposi   1117871            $70.00                   $98.97

616906        10/02/18 08:56    Regular Commissary Purchase           1118417   $76.80                            $22.17

617214        10/02/18 11 :39   Phone Withdrawal                      1118835    $0.76                            $21.41

618940        10/03/18 21 :48   Phone Withdrawal                      1122369    $0.57                            $20.84

619820        10/04/18 17:12    Phone Withdrawal                      1123861    $0.76                            $20.08

619961        10/04/18 20:13    Phone Withdrawal                      1124147    $0.76                            $19.32

619990        10/04/18 20:30    Phone Withdrawal                      1124207    $0.76                            $18.56

241090        10/05/18 11 :22   Kiosk & Internet Credit Card Deposi   1124989            $20.00                   $38.56

620981        10/05/18 20:09    Phone Withdrawal                      1126036    $0.76                            $37.80

621019        10/05/18 20:28    Phone Withdrawal                      1126114    $0.76                            $37.04

621477        10/06/18 13:26    Phone Withdrawal                      1127065    $0.76                            $36.28

621495        10/06/18 13:43    Phone Withdrawal                      1127105    $0.76                            $35.52

622007        10/06/18 21 :29   Phone Withdrawal                      1128169    $0.76                            $34.76

622196        10/07/18 10:01    Phone Withdrawal                      1128552    $0.76                            $34.00

622481        10/07/18 15:47    Phone Withdrawal                      1129158    $0.76                            $33.24

622738        10/07/18 19:48    Phone Withdrawal                      1129704    $0.76                            $32.48

622762        10/07/18 20:04    Phone Withdrawal                      1129753    $0.76                            $31.72


Accounting Transactions And Balances                                                                        Page 19 of 47
                          Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 23 of 50 PageID: 39




622839        10/07/18 20:46    Phone Withdrawal                      1129914    $0.76                           $30.20
623665        10/08/18 16:46    Phone Withdrawal                      1131391    $0.76                           $29.44
241511        10/08/18 19:32    Kiosk & Internet Credit Card Deposi   1131602            $80.00                 $109.44
624081        10/09/18 08:58    Regular Commissary Purchase           1132239   $85.07                           $24.37
624952        10/09/18 19:51    Phone Withdrawal                      1133720    $0.76                           $23.61
624984        10/09/18 20:14    Phone Withdrawal                      1133789    $0.76                           $22.85
625056        10/09/18 21 :00   Phone Withdrawal                      1133938    $0.76                           $22.09
627178        10/11 /18 20:46   Phone Withdrawal                      1138003    $0.75                           $21.34
628506        10/13/18 14:19    Phone Withdrawal                      1140582    $0.76                           $20.58
628524        10/13/18 14:39    Phone Withdrawal                      1140619    $0.76                           $19.82
628882        10/13/18 21 :07   Phone Withdrawal                      1141363    $0.76                           $19.06
628908        10/13/18 21:24    Phone Withdrawal                      1141415    $0.76                           $18.30
629667        10/14/18 21:32    Phone Withdrawal                      1142981    $0.75                           $17.55
242591        10/15/18 20:36    Kiosk & Internet Credit Card Deposi   1144656            $90.00                 $107.55
242598        10/15/18 20:42    Kiosk & Internet Credit Card Deposi   1144677            $15.00                 $122.55
630907        10/16/18 08:56    Regular Commissary Purchase           1145132   $87.09                           $35.46
631432        10/16/18 16:53    Phone Withdrawal                      1146125    $0.76                           $34.70
631446        10/16/18 17:12    Phone Withdrawal                      1146171    $0.75                           $33.95
633229        10/18/18 13:13    Phone Withdrawal                      1149408    $0.76                           $33.19
633233        10/18/18 13:18    Phone Withdrawal                      1149416    $0.10                           $33.09
633606        10/18/18 17:25    Phone Withdrawal                      1150066    $0.76                           $32.33
633638        10/18/18 17:47    Phone Withdrawal                      1150130    $0.76                           $31.57
634923        10/19/18 21:18    Phone Withdrawal                      1152543    $0.76                           $30.81
634955        10/19/18 21:35    Phone Withdrawal                      1152608    $0.76                           $30.05
635038        10/19/18 22:21    Phone Withdrawal                      1152780    $0.01                           $30.04
635293        10/20/18 13:56    Phone Withdrawal                      1153308    $0.76                           $29.28
635313        10/20/18 14:13    Phone Withdrawal                      1153350    $0.76                           $28.52
635340        10/20/18 14:29    Phone Withdrawal                      1153400    $0.76                           $27.76
635360        10/20/18 14:45    Phone Withdrawal                      1153440    $0.76                           $27.00


Accounting Transactions And Balances                                                                       Page 20 of 47
                          Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 24 of 50 PageID: 40




635386        10/20/18 15:02
635406        10/20/18 15:19    Phone Withdrawal                      1153536    $0.76                           $25.48
635476        10/20/18 16:23    Phone Withdrawal                      1153680    $0.76                           $24.72
635490        10/20/18 16:38    Phone Withdrawal                      1153710    $0.69                           $24.03
243623        10/22/18 16:38    Kiosk & Internet Credit Card Deposi   1157559            $60.00                  $84.03
637999        10/23/18 08:55    Regular Commissary Purchase           1158492   $60.66                           $23.37
638309        10/23/18 14:24    Phone Withdrawal                      1158965    $0.08                           $23.29
638560        10/23/18 20:24    Phone Withdrawal                      1159675    $0.76                           $22.53
638594        10/23/18 20:44    Phone Withdrawal                      1159743    $0.76                           $21.77
638663        10/23/18 21:22    Phone Withdrawal                      1159884    $0.76                           $21.01
639430        10/24/18 17:31    Phone Withdrawal                      1161320    $0.66                           $20.35
640079        10/25/18 11:11    Voided Regular Purchase               1162489             $3.08                  $23.43
640403        10/25/18 16:57    Phone Withdrawal                      1163112    $0.76                           $22.67
640604        10/25/18 20:37    Phone Withdrawal                      1163522    $0.76                           $21.91
640618        10/25/18 20:44    Phone Withdrawal                      1163547    $0.17                           $21.74
641711        10/26/18 21 :22   Phone Withdrawal                      1165618    $0.76                           $20.98
642149        10/27/18 15:10    Phone Withdrawal                      1166520    $0.76                           $20.22
642446        10/27/18 20:09    Phone Withdrawal                      1167123    $0.76                           $19.46
642646        10/27/18 22:15    Phone Withdrawal                      1167523    $0.76                           $18.70
642715        10/28/18 10:01    Phone Withdrawal                      1167659    $0.19                           $18.51
642740        10/28/18 10:34    Phone Withdrawal                      1167713    $0.76                           $17.75
642848        10/28/18 13:10    Phone Withdrawal                      1167945    $0.76                           $16.99
642878        10/28/18 13:29    Phone Withdrawal                      1168009    $0.72                           $16.27
642924        10/28/18 13:59    Phone Withdrawal                      1168101    $0.76                           $15.51
643096        10/28/18 16:29    Phone Withdrawal                      1168452    $0.29                           $15.22
643212        10/28/18 19:40    Phone Withdrawal                      1168706    $0.76                           $14.46
643302        10/28/18 20:34    Phone Withdrawal                      1168887    $0.76                           $13.70
643350        10/28/18 21 :02   Phone Withdrawal                      1168988    $0.76                           $12.94
643364        10/28/18 21 :22   Phone Withdrawal                      1169018    $0.52                           $12.42
643398        10/28/18 21 :39   Phone Withdrawal                      1169090    $0.76                           $11.66


Accounting Transactions And Balances                                                                       Page 21 of 47
                           Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 25 of 50 PageID: 41




244571        10/29/18 11 :37   Kiosk & Internet Credit Card Deposi   1169730              $10.00                 $21.05
244643        10/29/18 19:08    Kiosk & Internet Credit Card Deposi   1170520             $125.00                $146.05
644389        10/29/18 20:53    Phone Withdrawal                      1170794     $0.06                          $145.99
644688        10/30/18 09:25    Regular Commissary Purchase           1171329   $103.83                           $42.16
645187        10/30/18 15:40    Phone Withdrawal                      1172134     $0.56                           $41.60
646348        10/31/18 17:45    Phone Withdrawal                      1174515     $0.76                           $40.84
646435        10/31/18 20:15    Phone Withdrawal                      1174701     $0.17                           $40.67
647103        11/01/18 14:23    Voided Regular Purchase               1175870               $3.32                 $43.99
647372        11/01/18 17:45    Phone Withdrawal                      1176392     $0.76                           $43.23
647566        11/01/18 21 :47   Phone Withdrawal                      1176793     $0.76                           $42.47
648319        11/02/18 17:24    Phone Withdrawal                      1178163     $0.76                           $41.71
648342        11/02/18 17:41    Phone Withdrawal                      1178211     $0.76                           $40.95
648447        11/02/18 20:07    Phone Withdrawal                      1178437     $0.76                           $40.19
648649        11/02/18 22:23    Phone Withdrawal                      1178849     $0.76                           $39.43
648741        11/03/18 10:23    Phone Withdrawal                      1179035     $0.76                           $38.67
649008        11/03/18 15:31    Phone Withdrawal                      1179596     $0.76                           $37.91
649113        11/03/18 17:01    Phone Withdrawal                      1179814     $0.76                           $37.15
649163        11/03/18 17:44    Phone Withdrawal                      1179916     $0.76                           $36.39
649300        11/03/18 20:31    Phone Withdrawal                      1180200     $0.76                           $35.63
650009        11/04/18 19:37    Phone Withdrawal                      1181702     $0.76                           $34.87
650034        11/04/18 19:55    Phone Withdrawal                      1181754     $0.76                           $34.11
650112        11/04/18 20:47    Phone Withdrawal                      1181918     $0.18                           $33.93
650688        11/05/18 11 :28   Phone Withdrawal                      1182815     $0.76                           $33.17
650926        11/05/18 14:25    Phone Withdrawal                      1183247     $0.76                           $32.41
650984        11/05/18 14:42    Phone Withdrawal                      1183295     $0.76                           $31.65
651030        11/05/18 14:53    Phone Withdrawal                      1183330     $0.52                           $31.13
652179        11/06/18 17:11    Phone Withdrawal                      1185734     $0.75                           $30.38
652201        11/06/18 17:27    Phone Withdrawal                      1185780     $0.76                           $29.62
246294        11/08/18 09:50    Kiosk & Internet Credit Card Deposi   1188522              $25.00                 $54.62


Accounting Transactions And Balances                                                                        Page 22 of 47
                          Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 26 of 50 PageID: 42



                                . apJltrt,ion;
                                   .:~_r,:.>:,;;c-.': .-;.   :re;;· ;Jfr   .,
654823        11/09/18 12:07    Street eats purchase                            1190992   $20.75                   $33.87
655410        11/09/18 16:46    Phone Withdrawal                                1191828    $0.76                   $33.11
655438        11/09/18 17:02    Phone Withdrawal                                1191880    $0.76                   $32.35
655818        11/09/18 22:22    Phone Withdrawal                                1192651    $0.43                   $31.92
656301        11/10/18 16:53    Phone Withdrawal                                1193657    $0.61                   $31.31
656335        11/10/18 17:13    Phone Withdrawal                                1193728    $0.76                   $30.55
656359        11/10/18 17:32    Phone Withdrawal                                1193777    $0.76                   $29.79
657187        11/11/18 17:03    Phone Withdrawal                                1195490    $0.58                   $29.21
657921        11/12/18 13:20    Phone Withdrawal                                1196774    $0.76                   $28.45
658052        11/12/18 15:30    Phone Withdrawal                                1197045    $0.76                   $27.69
658145        11/12/18 17:21    Phone Withdrawal                                1197237    $0.14                   $27.55
658376        11/12/18 22:11    Phone Withdrawal                                1197728    $0.75                   $26.80
660674        11/15/18 08:55    Regular Commissary Purchase                     1202116   $15.55                   $11.25
664913        11/19/18 15:07    Phone Withdrawal                                1210272    $0.20                   $11.05
247835        11/19/18 15:51    Kiosk & Internet Credit Card Deposi             1210348            $100.00        $111.05
665986        11/20/18 16:28    Phone Withdrawal                                1212372    $0.76                  $110.29
248221        11/20/18 19:21    Kiosk & Internet Credit Card Deposi             1212690             $10.00        $120.29
666531        11/21/18 08:03    Regular Commissary Purchase                     1213377   $82.11                   $38.18
667316        11/21/18 19:51    Phone Withdrawal                                1214724    $0.14                   $38.04
667848        11/22/18 13:23    Phone Withdrawal                                1215801    $0.76                   $37.28
667953        11/22/18 14:42    Phone Withdrawal                                1216007    $0.76                   $36.52
668387        11/22/18 21 :20   Phone Withdrawal                                1216893    $0.28                   $36.24
669009        11/23/18 17:41    Phone Withdrawal                                1218163    $0.76                   $35.48
669036        11/23/18 17:52    Phone Withdrawal                                1218218    $0.55                   $34.93
669479        11/24/18 11 :22   Phone Withdrawal                                1219122    $0.76                   $34.17
669867        11/24/18 17:42    Phone Withdrawal                                1219931    $0.76                   $33.41
670568        11/25/18 16:25    Phone Withdrawal                                1221368    $0.76                   $32.65
670616        11/25/18 16:59    Phone Withdrawal                                1221468    $0.76                   $31.89
670949        11/25/18 22:03    Phone Withdrawal                                1222165    $0.76                   $31.13
248747        11/26/18 12:33    Kiosk & Internet Credit Card Deposi             1222907             $62.00         $93.13


Accounting Transactions And Balances                                                                         Page 23 of 47
                           Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 27 of 50 PageID: 43




673001        11/27/18 17:31    Phone Withdrawal                      1225970    $0.76                            $92.37

673035        11/27/18 17:48    Phone Withdrawal                      1226041    $0.76                            $91.61

673322        11/27/18 21 :45   Phone Withdrawal                      1226620    $0.76                            $90.85

249253        11/28/18 14:47    Kiosk & Internet Credit Card Deposi   1227665            $25.00                  $115.85

674271        11/28/18 19:59    Phone Withdrawal                      1228388    $0.76                           $115.09

674758        11/29/18 10:10    Street eats purchase                  1229260   $16.25                            $98.84

677263        12/01/18 16:54    Phone Withdrawal                      1234009    $0.76                            $98.08

677585        12/01/18 21:41    Phone Withdrawal                      1234675    $0.76                            $97.32

677711        12/02/18 10:35    Phone Withdrawal                      1234935    $0.76                            $96.56

677722        12/02/18 10:51    Phone Withdrawal                      1234957    $0.76                            $95.80

678018        12/02/18 15:56    Phone Withdrawal                      1235579    $0.76                            $95.04

678038        12/02/18 16:13    Phone Withdrawal                      1235620    $0.76                            $94.28

678143        12/02/18 17:28    Phone Withdrawal                      1235838    $0.76                            $93.52

678424        12/02/18 21 :57   Phone Withdrawal                      1236428    $0.76                            $92.76

678452        12/02/18 22:15    Phone Withdrawal                      1236486    $0.75                            $92.01

679749        12/03/18 21 :33   Phone Withdrawal                      1238792    $0.76                            $91.25

680321        12/04/18 14:22    Phone Withdrawal                      1239743    $0.76                            $90.49

680345        12/04/18 14:39    Phone Withdrawal                      1239786    $0.76                            $89.73

680384        12/04/18 14:58    Phone Withdrawal                      1239852    $0.76                            $88.97

250302        12/04/18 20:47    Kiosk & Internet Credit Card Deposi   1240830            $13.00                  $101.97

680833        12/04/18 21 :31   Phone Withdrawal                      1240978    $0.76                           $101.21

681545        12/05/18 16:36    Phone Withdrawal                      1242298    $0.76                           $100.45

682070        12/06/18 08:59    Regular Commissary Purchase           1243289   $83.25                            $17.20

682734        12/06/18 21:18    Phone Withdrawal                      1244483    $0.36                            $16.84

683757        12/07/18 20:45    Phone Withdrawal                      1246415    $0.42                            $16.42

685339        12/09/18 16: 52   Phone Withdrawal                      1249691    $0.76                            $15.66

685640        12/09/18 21:38    Phone Withdrawal                      1250322    $0.76                            $14.90

686787        12/10/18 21 :37   Phone Withdrawal                      1252336    $0.76                            $14.14

687725        12/11/18 20:54    Phone Withdrawal                      1254016    $0.76                            $13.38
689578        12/13/18 17:50    Phone Withdrawal                      1257540    $0.39                            $12.99


Accounting Transactions And Balances                                                                        Page 24 of 47
                           Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 28 of 50 PageID: 44




690525        12/14/18 16:59    Phone Withdrawal                      1259344    $0.76
692039        12/16/18 16:37    Phone Withdrawal                      1262517    $0.76                            $11.47
252595        12/19/18 17:41    Kiosk & Internet Credit Card Deposi   1267934            $75.00                   $86.47
695397        12/20/18 09:31    Regular Commissary Purchase           1268833   $62.86                            $23.61
697495        12/22/18 14:00    Phone Withdrawal                      1272769    $0.76                            $22.85
697571        12/22/18 15:22    Phone Withdrawal                      1272930    $0.76                            $22.09
697584        12/22/18 15:39    Phone Withdrawal                      1272956    $0.76                            $21.33
698657        12/23/18 22:18    Phone Withdrawal                      1275201    $0.76                            $20.57
700189        12/25/18 16:24    Phone Withdrawal                      1278004    $0.76                            $19.81
700409        12/25/18 20:49    Phone Withdrawal                      1278453    $0.76                            $19.05
703539        12/29/18 11 :13   Phone Withdrawal                      1284490    $0.76                            $18.29
703947        12/29/18 17:44    Phone Withdrawal                      1285326    $0.76                            $17.53
703966        12/29/18 17:53    Phone Withdrawal                      1285365    $0.39                            $17.14
254452        01/02/19 17:06    Kiosk & Internet Credit Card Deposi   1292323            $35.00                   $52.14
708080        01/03/19 09:01    Regular Commissary Purchase           1293149   $27.30                            $24.84
712064        01/07/19 09:54    Phone Withdrawal                      1300945    $0.05                            $24.79
712092        01/07/19 10:15    Phone Withdrawal                      1300989    $0.76                            $24.03
712920        01/07/19 21:19    Phone Withdrawal                      1302554    $0.76                            $23.27
713009        01/07/19 22:10    Phone Withdrawal                      1302740    $0.76                            $22.51
713857        01/08/19 17:12    Phone Withdrawal                      1304396    $0.76                            $21.75
713887        01/08/19 17:28    Phone Withdrawal                      1304456    $0.76                            $20.99
714281        01/09/19 11:06    Phone Withdrawal                      1305127    $0.75                            $20.24
714461        01 /09/19 13:32   Phone Withdrawal                      1305455    $0.76                            $19.48
714513        01/09/19 14:03    Phone Withdrawal                      1305553    $0.64                            $18.84
714732        01/09/19 16:03    Phone Withdrawal                      1305958    $0.76                            $18.08
714756        01/09/19 16:20    Phone Withdrawal                      1306003    $0.76                            $17.32
714851        01/09/19 17:19    Phone Withdrawal                      1306195    $0.76                            $16.56
717016        01/11/19 15:01    Phone Withdrawal                      1310189    $0.76                            $15.80
717111        01/11/19 15:44    Phone Withdrawal                      1310339    $0.76                            $15.04
718697        01/13/19 14:34    Phone Withdrawal                      1313581    $0.76                            $14.28


Accounting Transactions And Balances                                                                        Page 25 of 47
                           Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 29 of 50 PageID: 45




719594        01/14/19 11 :25   Phone Withdrawal                      1315160    $0.11
720264        01/14/19 21:51    Phone Withdrawal                      1316465    $0.76                            $13.41
720291        01/14/19 22:07    Phone Withdrawal                      1316521    $0.76                            $12.65
720466        01/15/19 09:33    Phone Withdrawal                      1316778    $0.27                            $12.38
721255        01/15/19 21 :22   Phone Withdrawal                      1318423    $0.76                            $11.62
721495        01/16/19 11:01    Phone Withdrawal                      1318833    $0.05                            $11.57
721545        01/16/19 11 :46   Phone Withdrawal                      1318905    $0.04                            $11.53
721867        01/16/19 16:35    Phone Withdrawal                      1319469    $0.51                            $11.02
257548        01/22/19 19:10    Kiosk & Internet Credit Card Deposi   1329851            $14.50                   $25.52
728045        01 /23/19 15:48   Phone Withdrawal                      1331258    $0.01                            $25.51
257876        01/23/19 21:55    Kiosk & Internet Credit Card Deposi   1332080            $60.00                   $85.51
728570        01/24/19 09:18    Regular Commissary Purchase           1332301   $65.84                            $19.67
730320        01/25/19 16:40    Phone Withdrawal                      1335300    $0.38                            $19.29
732947        01/29/19 16:05    Phone Withdrawal                      1340376    $0.36                            $18.93
733057        01/29/19 17:17    Phone Withdrawal                      1340609    $0.46                            $18.47
733581        01/30/19 11 :26   Phone Withdrawal                      1341515    $0.76                            $17.71
733699        01/30/19 13:20    Phone Withdrawal                      1341752    $0.43                            $17.28
733736        01/30/19 14:00    Phone Withdrawal                      1341822    $0.04                            $17.24
258853        01/30/19 16:47    Kiosk & Internet Credit Card Deposi   1342225            $21.50                   $38.74
736480        02/02/19 13:26    Phone Withdrawal                      1346920    $0.76                            $37.98
736689        02/02/19 17:18    Phone Withdrawal                      1347352    $0.18                            $37.80
738470        02/04/19 14:40    Phone Withdrawal                      1350745    $0.76                            $37.04
738859        02/04/19 20:20    Phone Withdrawal                      1351458    $0.75                            $36.29
738886        02/04/19 20:40    Phone Withdrawal                      1351512    $0.76                            $35.53
738917        02/04/19 20:57    Phone Withdrawal                      1351578    $0.76                            $34.77
739935        02/05/19 21 :22   Phone Withdrawal                      1353399    $0.74                            $34.03
740042        02/05/19 22:20    Phone Withdrawal                      1353615    $0.64                            $33.39
740334        02/06/19 12:55    Phone Withdrawal                      1354264    $0.76                            $32.63
740913        02/06/19 20: 17   Phone Withdrawal                      1355403    $0.76                            $31.87
260035        02/06/19 21 :42   Kiosk & Internet Credit Card Deposi   1355682            $74.50                  $106.37


Accounting Transactions And Balances                                                                        Page 26 of 47
                               Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 30 of 50 PageID: 46




    :rt~!t~j:~lti~;t~i:!~;~1;i~,!~:i!t'~'iitoerI~~~:.1i:ir~~.~;;!lii!~tn;.i~.~·i1Wit,o:!l/~·;i.·JiiJit'
    741168        02/07/19 08:32     Phone Withdrawal                      1355923    $0.72                         $105.65

    741220        02/07/19 08:54     Regular Commissary Purchase           1355985   $78.13                          $27.52

    260068        02/07/19 10:02     Kiosk & Internet Credit Card Deposi   1356112            $30.00                 $57.52

    741875        02/07/19 17:01     Phone Withdrawal                      1357121    $0.76                          $56.76

    741920        02/07/19 17:18     Phone Withdrawal                      1357189    $0.76                          $56.00

    741945        02/07/19 17:34     Phone Withdrawal                      1357237    $0.76                          $55.24

    742048        02/07/19 19:49     Phone Withdrawal                      1357448    $0.76                          $54.48

    742085        02/07/19 20:06     Phone Withdrawal                      1357524    $0.76                          $53.72

    742227        02/07 /19 21 :20   Phone Withdrawal                      1357805    $0.76                          $52.96

    742959        02/08/19 16:18     Phone Withdrawal                      1359107    $0.76                          $52.20

    742989        02/08/19 16:40     Phone Withdrawal                      1359168    $0.76                          $51.44

    743316        02/08/19 21 :37    Phone Withdrawal                      1359830    $0.55                           $50.89

    745023        02/10/19 21 :39    Phone Withdrawal                      1363348    $0.76                           $50.13

    745623        02/11/19 14:04     Phone Withdrawal                      1364275    $0.76                           $49.37

    745651        02/11/19 14:20     Phone Withdrawal                      1364320    $0.76                           $48.61

    745771        02/11/19 14:53     Voided Regular Purchase               1364458             $3.47                  $52.08

    745773        02/11/19 14:53     Voided Regular Purchase               1364461             $4.95                  $57.03

    746227        02/11 /19 20:33    Phone Withdrawal                      1365340    $0.76                           $56.27

    747647        02/13/19 10:39     · Phone Withdrawal                    1367737    $0.76                           $55.51

    748130        02/13/19 17:11     Phone Withdrawal                      1368804    $0.76                           $54.75

    748147        02/13/19 17:28     Phone Withdrawal                      1368841    $0.76                           $53.99

    748287        02/13/19 20:16     Phone Withdrawal                      1369126    $0.76                           $53.23

    748303        02/13/19 20:25     Phone Withdrawal                      1369158    $0.17                           $53.06

    748317        02/13/19 20:30     Phone Withdrawal                      1369183    $0.15                           $52.91

    261117        02/13/19 20:38     Kiosk & Internet Credit Card Deposi   1369204            $94.50                 $147.41

    748339        02/13/19 20:4 7    Phone Withdrawal                      1369231    $0.15                          $147.26

    261121        02/13/19 21 :22    Kiosk & Internet Credit Card Deposi   1369324            $14.00                 $161.26

    748596        02/14/19 08:55     Regular Commissary Purchase           1369715   $91.29                           $69.97

    748690        02/14/19 10:07     Phone Withdrawal                      1369838    $0.76                           $69.21

    750504        02/15/19 21:11     Phone Withdrawal                      1373227    $0.76                           $68.45
•
    Accounting Transactions And Balances                                                                        Page 27 of 47
.
                               Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 31 of 50 PageID: 47




    750979        02/16/19 15:04    Phone Withdrawal                      1374205     $0.76                          $67.69

    750991        02/16/19 15:20    Phone Withdrawal                      1374232     $0.76                          $66.93

    751005        02/16/19 15:37    Phone Withdrawal                      1374260     $0.76                          $66.17

    752050        02/17/19 19:50    Phone Withdrawal                      1376415     $0.76                          $65.41

    752073        02/17/19 20:07    Phone Withdrawal                      1376461     $0.76                          $64.65

    752104        02/17/19 20:26    Phone Withdrawal                      1376525     $0.76                           $63.89

    756100        02/21/19 19:39    Phone Withdrawal                      1384077     $0.76                           $63.13

    756305        02/21/19 21 :54   Phone Withdrawal                      1384486     $0.76                           $62.37

    756541        02/22/19 11 :50   Phone Withdrawal                      1384928     $0.76                           $61.61

    756653        02/22/19 13:09    Phone Withdrawal                      1385095     $0.76                           $60.85

    756855        02/22/19 16:26    Phone Withdrawal                      1385524     $0.76                           $60.09

    757066        02/22/19 20:25    Phone Withdrawal                      1385950     $0.76                           $59.33

    757099        02/22/19 20:41    Phone Withdrawal                      1386016     $0.76                           $58.57

    262473        02/23/19 10:39    Kiosk & Internet Credit Card Deposi   1386486             $120.00                $178.57

    759368        02/25/19 21 :29   Phone Withdrawal                      1390384     $0.76                          $177.81

    759400        02/25/19 21 :46   Phone Withdrawal                      1390452     $0.76                          $177.05

    759861        02/26/19 14:05    Phone Withdrawal                      1391228     $0.22                          $176.83

    760217        02/26/19 20:23    Phone Withdrawal                      1392136     $0.76                          $176.07

    263175        02/27/19 09:51    Kiosk & Internet Credit Card Deposi   1392629             $200.00                $376.07

    263223        02/27/19 16:53    Kiosk & Internet Credit Card Deposi   1393398              $20.00                $396.07

    761329        02/28/19 08:58    Regular Commissary Purchase           1394202   $102.74                          $293.33

    761448        02/28/19 10:32    Street eats purchase                  1394366    $13.50                          $279.83

    762055        02/28/19 20:45    Phone Withdrawal                      1395430     $0.76                          $279.07

    762520        03/01/19 13:02    Street eats purchase                  1396241    $13.50                          $265.57

    762791        03/01/19 22:12    Phone Withdrawal                      1396791     $0.76                          $264.81

    763047        03/02/19 13:51    Phone Withdrawal                      1397333     $0.76                          $264.05

    763095        03/02/19 14:34    Phone Withdrawal                      1397434     $0.76                          $263.29

    763212        03/02/19 15:50    Phone Withdrawal                      1397671     $0.76                          $262.53

    763242        03/02/19 16: 11   Phone Withdrawal                      1397730     $0.76                          $261.77

    763899        03/03/19 14:17    Phone Withdrawal                      1399096     $0.76                          $261.01
"
    Accounting Transactions And Balances                                                                        Page 28 of 47

•
                           Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 32 of 50 PageID: 48




763939        03/03/19 14:53    Phone Withdrawal              1399182     $0.76                                      $259.49

763961        03/03/19 15:09    Phone Withdrawal              1399229     $0.76                                      $258.73
766138        03/05/19 15:34    Phone Withdrawal              1403189     $0.76                                      $257.97
767729        03/07/19 09:00    Regular Commissary Purchase   1406301   $117.57                                      $140.40

768545        03/07/19 20:48    Phone Withdrawal              1407691     $0.58                                      $139.82

768612        03/07/19 21 :28   Phone Withdrawal              1407825     $0.27                                      $139.55

769485        03/08/19 20:41    Phone Withdrawal              1409450     $0.76                                      $138.79

769902        03/09/19 13 :54   Phone Withdrawal              1410319     $0.76                                      $138.03

769924        03/09/19 14: 11   Phone Withdrawal              1410367     $0.76                                      $137.27

769940        03/09/19 14:27    Phone Withdrawal              1410399     $0.76                                      $136.51

770449        03/09/19 22:03    Phone Withdrawal              1411437     $0.76                                      $135.75

770570        03/10/19 11 :19   Phone Withdrawal              1411695     $0.08                                      $135.67
770648        03/10/19 13:33    Phone Withdrawal              1411861     $0.76                                      $134.91
770876        03/10/19 16:33    Phone Withdrawal              1412329     $0.29                                       $134.62
771118        03/10/19 21 :06   Phone Withdrawal              1412837     $0.76                                       $133.86
771141        03/10/19 21 :23   Phone Withdrawal              1412885     $0.76                                       $133.10
771660        03/11 /19 16:20   Phone Withdrawal              1413793     $0.76                                       $132.34
772479        03/12/19 11 :51   Voided Regular Purchase       1415182              $5.84                              $138.18
773133        03/12/19 21:19    Phone Withdrawal              1416351     $0.76                                       $137.42
773184        03/12/19 21 :57   Phone Withdrawal              1416458     $0.76                                       $136.66
773219        03/12/19 22:18    Phone Withdrawal              1416530     $0.76                                       $135.90
773263        03/13/19 08:09    Phone Withdrawal              1416621     $0.76                                       $135.14
773271        03/13/19 08:26    Phone Withdrawal              1416637     $0.76                                       $134.38
773572        03/13/19 14:16    Phone Withdrawal              1417351     $0.76                                       $133.62
774307        03/14/19 09:17    Regular Commissary Purchase   1418725    $15.09                                       $118.53
774943        03/14/19 17:31    Phone Withdrawal              1419822     $0.76                                       $117.77
776300        03/15/19 20:21    Phone Withdrawal              1422351     $0.37                                       $117.40
777096        03/16/19 17:29    Phone Withdrawal              1423984     $0.08                                       $117.32
777141        03/16/19 17:50    Phone Withdrawal              1424075     $0.57                                       $116.75
                                                                                                            •,



Accounting Transactions And Balances                                                                             Page 29 of 47
                               Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 33 of 50 PageID: 49




    779132        03/18/19 17:28    Phone Withdrawal                      1427838     $0.25                          $115.90
    780445        03/19/19 20:14    Phone Withdrawal                      1430126     $0.76                          $115.14
    781582        03/20/19 21 :08   Phone Withdrawal                      1432435     $0.76                          $114.38
    784633        03/24/19 17:12    Phone Withdrawal                      1438098     $0.76                          $113.62
    267315        03/25/19 21 :52   Kiosk & Internet Credit Card Deposi   1439737             $100.00                $213.62
    786055        03/26/19 15:29    Phone Withdrawal                      1440632     $0.76                          $212.86
    786080        03/26/19 15:46    Phone Withdrawal                      1440681     $0.76                          $212.10
    786325        03/26/19 20:42    Phone Withdrawal                      1441359     $0.76                          $211.34
    787068        03/28/19 09:06    Regular Commissary Purchase           1442639   $122.52                           $88.82
    787597        03/28/19 16:12    Phone Withdrawal                      1443510     $0.76                           $88.06
    787669        03/28/19 16:45    Phone Withdrawal                      1443631     $0.76                           $87.30
    788420        03/29/19 16:34    Street eats purchase                  1445071    $11.25                           $76.05
    788581        03/29/19 19:47    Phone Withdrawal                      1445355     $0.60                           $75.45
    268021        03/29/19 21 :13   Kiosk & Internet Credit Card Deposi   1445616              $15.00                 $90.45
    789306        03/30/19 19:53    Phone Withdrawal                      1446845     $0.48                           $89.97
    789437        03/30/19 21 :17   Phone Withdrawal                      1447116     $0.76                           $89.21
    789505        03/30/19 22:07    Phone Withdrawal                      1447255     $0.71                           $88.50
    790131        03/31/19 17:51    Phone Withdrawal                      1448536     $0.72                           $87.78
    790228        03/31/19 20:24    Phone Withdrawal                      1448745     $0.76                           $87.02
    792249        04/02/19 15:57    Voided Regular Purchase               1452268               $1.98                 $89.00
    792250        04/02/19 15:57    Voided Regular Purchase               1452269              $12.35                $101.35
    793284        04/03/19 15:53    Phone Withdrawal                      1454162     $0.76                          $100.59
    268881        04/03/19 17:09    Kiosk & Internet Credit Card Deposi   1454597              $20.00                $120.59
    794085        04/04/19 10:55    Street eats purchase                  1455916    $16.25                          $104.34
    794907        04/04/19 19:58    Phone Withdrawal                      1457283     $0.76                          $103.58
    798372        04/08/19 10:51    Phone Withdrawal                      1463986     $0.76                          $102.82
    270000        04/10/19 19:01    Kiosk & Internet Credit Card Deposi   1468727              $30.00                $132.82
    801320        04/11 /19 08:57   Regular Commissary Purchase           1469542    $98.71                           $34.11

.   801727        04/11/19 13:28    Phone Withdrawal                      1470153     $0.76                           $33.35


    Accounting Transactions And Balances                                                                        Page 30 of 47
                                 Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 34 of 50 PageID: 50




      801758        04/11/19 13:46    Phone Withdrawal             1470210    $0.76                                    $32.59

      801777        04/11/19 14:02    Phone Withdrawal             1470250    $0.76                                    $31.83

      802099        04/11/19 17:51    Phone Withdrawal             1470842    $0.57                                    $31.26

      803280        04/13/19 11:32    Phone Withdrawal             1473110    $0.38                                     $30.88

      803793        04/13/19 19:58    Phone Withdrawal             1474173    $0.32                                     $30.56

      804329        04/14/19 14:54    Phone Withdrawal             1475268    $0.64                                     $29.92

      804635        04/14/19 20:33    Phone Withdrawal             1475905    $0.76                                     $29.16

      805087        04/15/19 10:36    Phone Withdrawal             1476654    $0.14                                     $29.02

      808825        04/19/19 15:25    Phone Withdrawal             1483694    $0.76                                     $28.26

      808846        04/19/19 15:41    Phone Withdrawal             1483738    $0.76                                     $27.50

      812900        04/24/19 10:59    Phone Withdrawal             1491449    $0.76                                     $26.74

      813868        04/25/19 11:24    Phone Withdrawal             1493322    $0.34                                     $26.40

      813885        04/25/19 11 :42   Phone Withdrawal             1493355    $0.70                                     $25.70

      814303        04/25/19 17:52    Phone Withdrawal             1494181    $0.76                                     $24.94

      814322        04/25/19 19:35    Phone Withdrawal             1494224    $0.33                                     $24.61

      814478        04/25/19 21 :37   Phone Withdrawal             1494543    $0.15                                     $24.46

      814931        04/26/19 15:18    Phone Withdrawal             1495347    $0.76                                     $23.70

      815192        04/26/19 21 :08   Phone Withdrawal             1495894    $0.69                                     $23.01

      816556        04/28/19 19:55    Phone Withdrawal             1498729    $0.76                                     $22.25

      817451        04/29/19 15:54    Phone Withdrawal             1500294    $0.76                                     $21.49

      817711        04/29/19 21 :21   Phone Withdrawal             1500836    $0.76                                     $20.73

      819013        05/01/19 11:18    Phone Withdrawal             1503215    $0.76                                     $19.97

      819211        05/01/19 15:00    Phone Withdrawal             1503597    $0.76                                     $19.21
      819235        05/01/19 15:14    Phone Withdrawal             1503637    $0.67                                     $18.54
      819423        05/01/19 17:22    Phone Withdrawal             1503981    $0.76                                     $17.78
      819429        05/01/19 17:24    Phone Withdrawal             1503993    $0.04                                     $17.74
      824961        05/07/19 14:58    Phone Withdrawal             1514547    $0.76                                     $16.98
      826185        05/08/19 16:56    Phone Withdrawal             1517030    $0.76                                     $16.22
      826199        05/08/19 17:12    Phone Withdrawal             1517059    $0.65                                     $15.57
      826416        05/08/19 21 :02   Phone Withdrawal             1517490    $0.76                                     $14.81
 •
      Accounting Transactions And Balances                                                                        Page 31 of 47
...
                               Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 35 of 50 PageID: 51




    827080        05/09/19 14:17    Phone Withdrawal                      1518569   $0.76                            $14.05

    828372        05/10/19 19:52    Phone Withdrawal                      1520889   $0.76                            $13.29

    274445        05/11 /19 15:37   Kiosk & Internet Credit Card Deposi   1522071            $4.99                   $18.28

    274731        05/14/19 13:37    Kiosk & Internet Credit Card Deposi   1526839           $30.00                   $48.28

    832470        05/15/19 15:26    Phone Withdrawal                      1528763   $0.76                            $47.52

    832726        05/15/19 19:55    Phone Withdrawal                      1529279   $0.76                            $46.76

    832901        05/15/19 21 :40   Phone Withdrawal                      1529637   $0.76                            $46.00

    832931        05/15/19 21:56    Phone Withdrawal                      1529695   $0.76                            $45.24

    832980        05/15/19 22:15    Phone Withdrawal                      1529797   $0.42                             $44.82

    833312        05/16/19 10:44    Phone Withdrawal                      1530218   $0.76                            $44.06

    833778        05/16/19 16:41    Phone Withdrawal                      1531104   $0.76                            $43.30

    834113        05/16/19 21 :38   Phone Withdrawal                      1531773   $0.76                             $42.54

    834138        05/16/19 21:52    Phone Withdrawal                      1531824   $0.66                             $41.88

    834520        05/17/19 13:32    Phone Withdrawal                      1532518   $0.76                             $41.12

    834920        05/17/19 19:49    Phone Withdrawal                      1533291   $0.01                             $41.11

    835015        05/17/19 20:56    Phone Withdrawal                      1533482   $0.17                             $40.94

    835292        05/18/19 10:29    Phone Withdrawal                      1534043   $0.76                             $40.18

    835303        05/18/19 10:45    Phone Withdrawal                      1534065   $0.71                             $39.47

    835404        05/18/19 13:19    Phone Withdrawal                      1534274   $0.76                             $38.71

    835781        05/18/19 20:08    Phone Withdrawal                      1535055   $0.75                             $37.96

    836086        05/19/19 11 :03   Phone Withdrawal                      1535678   $0.76                             $37.20

    836290        05/19/19 14:43    Phone Withdrawal                      1536099   $0.76                             $36.44

    836495        05/19/19 17:28    Phone Withdrawal                      1536519   $0.76                             $35.68

    836726        05/19/19 22:20    Phone Withdrawal                      1536999   $0.74                             $34.94

    836915        05/20/19 08:41    Phone Withdrawal                      1537236   $0.03                             $34.91

    837000        05/20/19 10:33    Phone Withdrawal                      1537390   $0.76                             $34.15

    837342        05/20/19 17:37    Phone Withdrawal                      1537935   $0.44                             $33.71

    837563        05/20/19 22:12    Phone Withdrawal                      1538397   $0.76                             $32.95

    837587        05/20/19 22:19    Phone Withdrawal                      1538445   $0.28                             $32.67

    837846        05/21/19 11 :35   Phone Withdrawal                      1538802   $0.71                             $31.96


    Accounting Transactions And Balances                                                                        Page 32 of 47
.
                           Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 36 of 50 PageID: 52




838378        05/21/19 22:12    Phone Withdrawal                      1539849    $0.76                            $30.44

838465        05/22/19 09:49    Phone Withdrawal                      1540028   $0.76                             $29.68
838869        05/22/19 15:35    Phone Withdrawal                      1540857    $0.76                            $28.92
839273        05/22/19 22:00    Phone Withdrawal                      1541639    $0.76                            $28.16
276026        05/23/19 09:41    Kiosk & Internet Credit Card Deposi   1541976            $45.00                   $73.16
839566        05/23/19 10:18    Phone Withdrawal                      1542076    $0.76                            $72.40
839652        05/23/19 11 :13   Phone Withdrawal                      1542184    $0.76                            $71.64
840036        05/23/19 16:04    Phone Withdrawal                      1542879   $0.15                             $71.49
840073        05/23/19 16:36    Phone Withdrawal                      1542953    $0.22                            $71.27
840200        05/23/19 19:47    Phone Withdrawal                      1543209   $0.76                             $70.51
840208        05/23/19 19:53    Phone Withdrawal                      1543226    $0.03                            $70.48
840406        05/23/19 22:06    Phone Withdrawal                      1543624   $0.76                             $69.72
840459        05/24/19 07:59    Phone Withdrawal                      1543730    $0.06                            $69.66
840756        05/24/19 13:21    Phone Withdrawal                      1544226    $0.58                            $69.08
840994        05/24/19 16:56    Phone Withdrawal                      1544710    $0.76                            $68.32
841232        05/24/19 21 :27   Phone Withdrawal                      1545201    $0.76                            $67.56
842065        05/25/19 22:20    Phone Withdrawal                      1546916    $0.61                            $66.95
842190        05/26/19 10:54    Phone Withdrawal                      1547174    $0.76                            $66.19
842309        05/26/19 13:41    Phone Withdrawal                      1547415    $0.76                            $65.43
842506        05/26/19 16:52    Phone Withdrawal                      1547818    $0.76                            $64.67
842856        05/26/19 22:20    Phone Withdrawal                      1548535    $0.41                            $64.26
843032        05/27/19 13:08    Phone Withdrawal                      1548903    $0.24                            $64.02
843065        05/27/19 13:42    Phone Withdrawal                      1548969    $0.76                            $63.26
843266        05/27/19 17:35    Phone Withdrawal                      1549387    $0.76                            $62.50
843272        05/27/19 17:41    Phone Withdrawal                      1549399    $0.22                            $62.28
843516        05/27/19 22:06    Phone Withdrawal                      1549894    $0.76                            $61.52
843866        05/28/19 10:47    Phone Withdrawal                      1550364    $0.76                            $60.76
844233        05/28/19 16:07    Phone Withdrawal                      1551168    $0.70                            $60.06
845747        05/30/19 08:55    Regular Commissary Purchase           1553881   $48.74                            $11.32


Accounting Transactions And Balances                                                                        Page 33 of 47
                            Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 37 of 50 PageID: 53




277023        05/31/19 08:58     Kiosk & Internet Credit Card Deposi   1555892            $100.00                 $111.32
849815        06/03/19 14:22     Phone Withdrawal                      1561577    $0.57                           $110.75
849842        06/03/19 14:40     Phone Withdrawal                      1561628    $0.76                           $109.99
849859        06/03/19 14:48     Phone Withdrawal                      1561655    $0.31                           $109.68
850358        06/03/19 21 :43    Phone Withdrawal                      1562578    $0.76                           $108.92
850799        06/04/19 13:35     Phone Withdrawal                      1563236    $0.65                           $108.27
851285        06/04/19 21 :27    Phone Withdrawal                      1564417    $0.41                           $107.86
851568        06/05/19 11 :21    Phone Withdrawal                      1564906    $0.76                           $107.10
851594        06/05/19 11 :43    Phone Withdrawal                      1564956    $0.76                           $106.34
852009        06/05/19 17:43     Phone Withdrawal                      1565764    $0.46                           $105.88
852161        06/05/19 20:45     Phone Withdrawal                      1566077    $0.76                           $105.12
852277        06/05/19 22:09     Phone Withdrawal                      1566311    $0.20                           $104.92
852302        06/05/19 22:21     Phone Withdrawal                      1566362    $0.39                           $104.53
852428        06/06/19 09:29     Regular Commissary Purchase           1566583   $70.35                            $34.18
852657        06/06/19 11 :35    Phone Withdrawal                      1566902    $0.76                            $33.42
852849        06/06/19 15:00     Phone Withdrawal                      1567220    $0.36                            $33.06
852926        06/06/19 16:01     Phone Withdrawal                      1567376    $0.76                            $32.30
853133        06/06/19 20: 15    Phone Withdrawal                      1567802    $0.75                            $31.55
853510        06/07/19 10:57     Phone Withdrawal                      1568464    $0.76                            $30.79
853522        06/07 /19 11 :08   Phone Withdrawal                      1568481    $0.44                            $30.35
853704        06/07/19 14:05     Phone Withdrawal                      1568831    $0.76                            $29.59
853740        06/07/19 14:29     Phone Withdrawal                      1568894    $0.32                            $29.27
853996        06/07/19 17:43     Phone Withdrawal                      1569387    $0.76                            $28.51
854047        06/07/19 20:01     Phone Withdrawal                      1569500    $0.76                            $27.75
854183        06/07/19 21:53     Phone Withdrawal                      1569780    $0.76                            $26.99
854329        06/08/19 10:59     Phone Withdrawal                      1570087    $0.76                            $26.23
857915        06/12/19 14:55     Phone Withdrawal                      1576862    $0.76                            $25.47
857933        06/12/19 15:12     Phone Withdrawal                      1576898    $0.76                            $24.71
857945        06/12/19 15:20     Phone Withdrawal                      1576923    $0.34                            $24.37
861955        06/19/19 13:53     Phone Withdrawal                      1584079    $0.76                            $23.61


Accounting Transactions And Balances                                                                         Page 34 of 47
                           Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 38 of 50 PageID: 54




862931        06/20/19 10:43    Phone Withdrawal                      1585861   $0.51                             $22.34
863491        06/20/19 17:52    Phone Withdrawal                      1586858   $0.76                             $21.58
863561        06/20/19 20:02    Phone Withdrawal                      1587000   $0.76                             $20.82
863586        06/20/19 20:19    Phone Withdrawal                      1587051   $0.76                             $20.06
863617        06/20/19 20:35    Phone Withdrawal                      1587112   $0.76                             $19.30
865019        06/22/19 13:44    Phone Withdrawal                      1589864   $0.76                             $18.54
865045        06/22/19 14:00    Phone Withdrawal                      1589917   $0.76                             $17.78
865290        06/22/19 19:33    Phone Withdrawal                      1590423   $0.04                             $17.74
865335        06/22/19 20:05    Phone Withdrawal                      1590515   $0.76                             $16.98
865351        06/22/19 20: 13   Phone Withdrawal                      1590549   $0.34                             $16.64
866141        06/23/19 19:51    Phone Withdrawal                      1592173   $0.27                             $16.37
866239        06/23/19 21 :08   Phone Withdrawal                      1592375   $0.36                             $16.01
866330        06/23/19 22:08    Phone Withdrawal                      1592567   $0.04                             $15.97
866583        06/24/19 09:34    Phone Withdrawal                      1592905   $0.76                             $15.21
866890        06/24/19 14:48    Phone Withdrawal                      1593398   $0.57                             $14.64
866956        06/24/19 15:21    Phone Withdrawal                      1593519   $0.46                             $14.18
869168        06/26/19 20:03    Phone Withdrawal                      1597640   $0.76                             $13.42
870102        06/27/19 17:26    Phone Withdrawal                      1599296   $0.75                             $12.67
870137        06/27/19 17:49    Phone Withdrawal                      1599367   $0.74                             $11.93
870172        06/27/19 19:53    Phone Withdrawal                      1599436   $0.76                             $11.17
870966        06/28/19 16:56    Phone Withdrawal                      1600967   $0.15                             $11.02
281485        07/01/19 17:26    Kiosk & Internet Credit Card Deposi   1606369           $25.00                    $36.02
873868        07/01/19 20:15    Phone Withdrawal                      1606673   $0.76                             $35.26
873928        07/01/19 20:44    Phone Withdrawal                      1606794   $0.76                             $34.50
873967        07/01/19 21:09    Phone Withdrawal                      1606875   $0.76                             $33.74
873993        07/01/19 21 :27   Phone Withdrawal                      1606930   $0.76                             $32.98
874123        07/01/19 22:30    Phone Withdrawal                      1607191   $0.65                             $32.33
874661        07/02/19 15:00    Phone Withdrawal                      1608029   $0.23                             $32.10
874691        07/02/19 15:19    Phone Withdrawal                      1608087   $0.27                             $31.83


Accounting Transactions And Balances                                                                        Page 35 of 47
                                Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 39 of 50 PageID: 55




    874729        07/02/19 15:43     Phone Withdrawal                      1608328    $0.76                            $31.07

    874898        07/02/19 17:33     Phone Withdrawal                      1608683    $0.11                            $30.96

    875170        07/02/19 21 :30    Phone Withdrawal                      1609251    $0.28                           $30.68

    875343        07/03/19 08:41     Regular Commissary Purchase           1609579   $19.83                            $10.85

    281948        07/03/19 16:30     Kiosk & Internet Credit Card Deposi   1610759            $50.00                   $60.85

    281950        07/03/19 16:34     Kiosk & Internet Credit Card Deposi   1610771            $50.00                  $110.85

    876071        07/03/19 16:51     Phone Withdrawal                      1610822    $0.76                           $110.09

    876103        07/03/19 17:08     Phone Withdrawal                      1610886    $0.76                           $109.33

    281962        07/03/19 17:22     Kiosk & Internet Credit Card Deposi   1610934            $25.00                  $134.33

    876130        07/03/19 17:25     Phone Withdrawal                      1610942    $0.76                           $133.57

    876871 ·      07/04/19 14:27     Phone Withdrawal                      1612456    $0.76                           $132.81

    877648        07/05/19 10:44     Phone Withdrawal                      1614002    $0.76                           $132.05

    877843        07/05/19 13:37     Phone Withdrawal                      1614312    $0.10                           $131.95

    879348        07/06/19 22:27     Phone Withdrawal                      1617361    $0.72                           $131.23

    879814        07/07/19 17:06     Phone Withdrawal                      1618321    $0.38                           $130.85

    879847        07/07/19 17:23     Phone Withdrawal                      1618387    $0.22                           $130.63

    880040        07/07/19 20:55     Phone Withdrawal                      1618794    $0.76                           $129.87

    880078        07/07/19 21 :11    Phone Withdrawal                      1618873    $0.76                           $129.11

    880461        07/08/19 08:13     Phone Withdrawal                      1619478    $0.61                           $128.50

    880593        07 /08/19 11 :36   Phone Withdrawal                      1619725    $0.76                           $127.74

    880818        07/08/19 14:48     Phone Withdrawal                      1620117    $0.76                           $126.98

    880913        07/08/19 15:42     Phone Withdrawal                      1620297    $0.76                           $126.22

    880933        07/08/19 15:59     Phone Withdrawal                      1620338    $0.76                           $125.46

    881120        07/08/19 17:46     Phone Withdrawal                      1620768    $0.76                           $124.70

    881175        07/08/19 19 :48    Phone Withdrawal                      1620883    $0.13                           $124.57

    881445        07/08/19 22:03     Phone Withdrawal                      1621437    $0.76                           $123.81

    881458        07/08/19 22:10     Phone Withdrawal                      1621463    $0.29                           $123.52

    881692        07/09/19 10:31     Phone Withdrawal                      1621822    $0.76                           $122.76

    881894        07/09/19 13:37     Phone Withdrawal                      1622070    $0.65                           $122.11

    882056        07/09/19 15:25     Phone Withdrawal                      1622304    $0.75                           $121.36
"
    Accounting Transactions And Balances                                                                         Page 36 of 47

"
                                Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 40 of 50 PageID: 56




     882175        07/09/19 17:29    Phone Withdrawal                      1622713      $0.76                         $120.60

     882348        07/09/19 20:46    Phone Withdrawal                      1623062      $0.76                         $119.84

     882539        07/09/19 22:10    Phone Withdrawal                      1623447      $0.76                         $119.08

     882766        07/10/19 11 :12   Phone Withdrawal                      1623825      $0.64                         $118.44

     882918        07/10/19 13:30    Phone Withdrawal                      1621:097     $0.76                         $117.68

     882944        07/10/19 13:47    Phone Withdrawal                      1624144      $0.76                         $116.92

     882973        07/10/19 14:03    Phone Withdrawal                      1624198      $0.76                         $116.16

     883638        07/10/19 21 :44   Phone Withdrawal                      1625544      $0.25                         $115.91

     883673        07/10/19 22:01    Phone Withdrawal                      1625617      $0.76                         $115.15

     883833        07/11/19 09:04    Regular Commissary Purchase           1625876    $103.93                          $11.22

     884013        07/11/19 11:27    Phone Withdrawal                      1626145      $0.20                          $11.02

     283703        07/16/19 13:55    Kiosk & Internet Credit Card Deposi   1635173              $15.00                 $26.02

     889084        07/17/19 14:30    Phone Withdrawal                      1635688      $0.76                          $25.26

     889176        07/17/19 15:25    Phone Withdrawal                      1635870      $0.76                          $24.50

     889667        07/17/19 21:02    Phone Withdrawal                      1636840      $0.76                          $23.74

     889725        07/17/19 21:27    Phone Withdrawal                      1636958      $0.76                          $22.98

     889745        07/17/19 21 :36   Phone Withdrawal                      1636999      $0.28                          $22.70

     889939        07/18/19 09:56    Phone Withdrawal                      1637383      $0.76                          $21.94

     889944        07/18/19 10:00    Phone Withdrawal                      1637390      $0.13                          $21.81

     890464        07/18/19 16:14    Phone Withdrawal                      1638217      $0.32                          $21.49

     890552        07/18/19 17:07    Phone Withdrawal                      1638366      $0.76                          $20.73

     890678        07/19/19 08:44    Phone Withdrawal                      1638623      $0.76                          $19.97

     890920        07/19/19 13:33    Phone Withdrawal                      1639067      $0.76                          $19.21

     284266        07/19/19 16:24    Kiosk Cash Deposit                    1639581              $97.00                $116.21

     891229        07/19/19 16:54    Phone Withdrawal                      1639639      $0.76                         $115.45

     891253        07/19/19 17:12    Phone Withdrawal                      1639686      $0.76                         $114.69

     891290        07/19/19 17:45    Phone Withdrawal                      1639766      $0.55                         $114.14

     891454        07/19/19 20:52    Phone Withdrawal                      1640095      $0.76                         $113.38

     892210        07/20/19 20:07    Phone Withdrawal                      1641670      $0.76                         $112.62

     892325        07/20/19 21 :31   Phone Withdrawal                      1641903      $0.76                         $111.86
-.

     Accounting Transactions And Balances                                                                        Page 37 of 47
                               Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 41 of 50 PageID: 57




    892334        07/20/19 21:40    Phone Withdrawal            1641921     $0.32                                   $111.54

    892430        07/20/19 22:22    Phone Withdrawal             1642112    $0.47                                   $111.07

    892472        07/21/19 13:43    Phone Withdrawal             1642196    $0.52                                   $110.55

    892598        07/21 /19 15:24   Phone Withdrawal             1642455    $0.76                                   $109.79

    892707        07/21/19 17:12    Phone Withdrawal             1642685    $0.03                                   $109.76

    893012        07/22/19 11 :16   Phone Withdrawal             1643328    $0.76                                   $109.00

    893055        07/22/19 11:34    .Phone Withdrawal            1643396    $0.76                                   $108.24

    893143        07/22/19 13:22    Phone Withdrawal             1643548    $0.76                                   $107.48

    893500        07/22/19 17:21    Phone Withdrawal             1644207    $0.76                                   $106.72

    893527        07/22/19 17:40    Phone Withdrawal             1644255    $0.76                                   $105.96

    893570        07/22/19 19:51    Phone Withdrawal             1644355    $0.64                                   $105.32

    893684        07/22/19 21:26    Phone Withdrawal             1644582    $0.76                                    $104.56

    893933        07/23/19 10:34    Phone Withdrawal             1645033     $0.76                                   $103.80

    894343        07/23/19 16:28    Phone Withdrawal             1645818     $0.76                                   $103.04

    894520        07/23/19 20:02    Phone Withdrawal             1646180     $0.76                                   $102.28

    894712        07/23/19 22:13    Phone Withdrawal             1646571     $0.76                                   $101.52

    894793        07/24/19 09:26    Phone Withdrawal             1646721     $0.03                                   $101.49

    894802        07/24/19 09:43    Phone Withdrawal             1646740     $0.76                                   $100.73

    894814        07/24/19 10:00    Phone Withdrawal             1646760    $0.76                                     $99.97

    894827        07/24/19 10:24    Phone Withdrawal             1646780    $0.76                                     $99.21

    894852        07/24/19 10:41    Phone Withdrawal             1646800     $0.75                                    $98.46

    894858        07/24/19 10:45    Phone Withdrawal             1646804    $0.14                                     $98.32

    895029        07/24/19 13:39    Phone Withdrawal             1647131     $0.76                                    $97.56

    895093        07/24/19 14:40    Phone Withdrawal             1647416     $0.76                                    $96.80

    895433        07/24/19 19:50    Phone Withdrawal             1648057    $0.15                                     $96.65

    895479        07/24/19 20:13    Phone Withdrawal             1648149     $0.76                                    $95.89

    895534        07/24/19 20:57    Phone Withdrawal             1648257     $0.76                                    $95.13

    895609        07/24/19 21 :28   Phone Withdrawal             1648408     $0.76                                    $94.37

    895863        07/25/19 10:26    Commissary Purchase          1648909    $69.86                                    $24.51

.   896003        07/25/19 11 :06   Phone Withdrawal             1649148     $0.76                                    $23.75


    Accounting Transactions And Balances                                                                        Page 38 of 47
                               Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 42 of 50 PageID: 58




    896109        07/25/19 13:18    Phone Withdrawal                      1649315   $0.56                            $23.19
    896208        07/25/19 14:48    Phone Withdrawal                      1649512   $0.76                            $22.43
    896212        07/25/19 14:52    Phone Withdrawal                      1649520   $0.04                            $22.39
    896244        07/25/19 15:17    Phone Withdrawal                      1649578   $0.76                            $21.63
    896518        07/25/19 20:09    Phone Withdrawal                      1650104   $0.76                            $20.87
    896690        07/25/19 21 :44   Phone Withdrawal                      1650447   $0.75                            $20.12
    896717        07/25/19 22:01    Phone Withdrawal                      1650505   $0.76                            $19.36
    896893        07/26/19 10:51    Phone Withdrawal                      1650881   $0.76                            $18.60
    897319        07/26/19 17:13    Phone Withdrawal                      1651662   $0.67                             $17.93
    897501        07/26/19 20:39    Phone Withdrawal                      1652036   $0.76                             $17.17
    897655        07/26i19 21 :55   Phone Withdrawal                      1652347   $0.76                             $16.41
    897736        07/26/19 22:21    Phone Withdrawal                      1652511   $0.76                             $15.65
    897883        07/27/19 11 :39   Phone Withdrawal                      1652813   $0.76                             $14.89
    898166        07/27/19 17:18    Phone Withdrawal                      1653408   $0.48                             $14.41
    898185        07/27/19 17:34    Phone Withdrawal                      1653448   $0.76                             $13.65
    901856        07/31/19 16:45    Phone Withdrawal                      1660859   $0.76                             $12.89
    902200        07/31/19 21 :32   Phone Withdrawal                      1661556   $0.76                             $12.13
    286416        08/01 /19 22:23   Kiosk & Internet Credit Card Deposi   1663754           $20.00                    $32.13
    904211        08/02/19 21 :28   Phone Withdrawal                      1665355   $0.76                             $31.37
    906356        08/05/19 16:26    Phone Withdrawal                      1669681   $0.14                             $31.23
    906448        08/05/19 17:27    Phone Withdrawal                      1669862   $0.76                             $30.47
    906479        08/05/19 17:42    Phone Withdrawal                      1669927   $0.64                             $29.83
    907505        08/06/19 17:15    Phone Withdrawal                      1672041   $0.76                             $29.07
    908510        08/07/19 16:24    Phone Withdrawal                      1673925   $0.76                             $28.31
    908607        08/07/19 17:19    Phone Withdrawal                      1674119   $0.04                             $28.27
    908940        08/07/19 22: 16   Phone Withdrawal                      1674803   $0.76                             $27.51
    909172        08/08/19 10:03    Phone Withdrawal                      1675264   $0.76                             $26.75
    909360        08/08/19 13:33    Phone Withdrawal                      1675587   $0.60                             $26.15
    909744        08/08/19 19:49    Phone Withdrawal                      1676345   $0.76                             $25.39
    909860        08/08/19 20:44    Phone Withdrawal                      1676576   $0.76                             $24.63
•
    Accounting Transactions And Balances                                                                        Page 39 of 47
                               Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 43 of 50 PageID: 59




                                                                                                                      $24.21
    910130        08/09/19 09:14    Phone Withdrawal                      1677109   $0.67                             $23.54
    910207        08/09/19 10:36    Phone Withdrawal                      1677240   $0.76                             $22.78
    910713        08/09/19 17:31    Phone Withdrawal                      1678204   $0.28                             $22.50
    910740        08/09/19 17:49    Phone Withdrawal                      1678260   $0.76                             $21.74
    910935        08/09/19 21 :15   Phone Withdrawal                      1678653   $0.28                             $21.46
    910970        08/09/19 21 :35   Phone Withdrawal                      1678729   $0.70                             $20.76
    911161        08/10/19 10:13    Phone Withdrawal                      1679113   $0.76                             $20.00
    911575        08/10/19 17:09    Phone Withdrawal                      1679965   $0.76                             $19.24
    911596        08/10/19 17:29    Phone Withdrawal                      1680008   $0.11                             $19.13
    911670        08/10/19 19:38    Phone Withdrawal                      1680160   $0.76                             $18.37
    911806        08/10/19 21 :03   Phone Withdrawal                      1680435   $0.76                             $17.61
    911952        08/10/19 22:15    Phone Withdrawal                      1680729   $0.76                             $16.85
    912050        08/11/19 10:54    Phone Withdrawal                      1680946   $0.11                             $16.74
    912112        08/11/19 11 :49   Phone Withdrawal                      1681075   $0.76                             $15.98
    912174        08/11/19 13:37    Phone Withdrawal                      1681200   $0.03                             $15.95
    912496        08/11 /19 17:20   Phone Withdrawal                      1681869   $0.76                             $15.19
    912847        08/11/19 22:02    Phone Withdrawal                      1682596   $0.76                             $14.43
    913198        08/12/19 10:29    Phone Withdrawal                      1683346   $0.76                             $13.67
    287889        08/12/19 11:31    Kiosk & Internet Credit Card Deposi   1683466           $50.00                    $63.67
    913937        08/12/19 19:56    Phone Withdrawal                      1684694   $0.14                             $63.53
    914176        08/12/19 21:52    Phone Withdrawal                      1685180   $0.76                             $62.77
    914418        08/13/19 09:30    Phone Withdrawal                      1685649   $0.76                             $62.01
    914520        08/13/19 11 :27   Phone Withdrawal                      1685846   $0.69                             $61.32
                                                                                                                                I

    914635        08/13/19 13:18    Phone Withdrawal                      1686032   $0.75                             $60.57
    914954        08/13/19 16:41    Phone Withdrawal                      1686788   $0.76                             $59.81
    914958        08/13/19 16:44    Phone Withdrawal                      1686795   $0.06                             $59.75
    914997        08/13/19 17:00    Phone Withdrawal                      1686875   $0.76                             $58.99
    915156        08/13/19 20:04    Phone Withdrawal                      1687191   $0.74                             $58.25
    288279        08/13/19 20:07    Kiosk & Internet Credit Card Deposi   1687199           $10.00                    $68.25
•
    Accounting Transactions And Balances                                                                        Page 40 of 47
                                                     Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 44 of 50 PageID: 60

 Jnina,.N;mefi\bSs, Sij!;/1\'IRENdE uN,aul~,c'J\')·;.:~,,;curie~, ir.,aric.,,1$1 ,.,;. :·' I !;' po~kin'Q # >!134<Jg22                                                                                                  K ti 4i .P•'ll'·~··· 0'900<147
                                                                                                                                                                                                                                          >
                                                                                                            JC~t~!::1 .
~                          ~.... -..."                                                                                                        ,x, •',.,                        ,.:g   ~   :\                  .,,i   ,~                       :y~"'        ;,. '.'

                                                                                                                                                                                                                     'i~'f ..r' ~ . ,·
       //    v,-,   ,,,                  ;-,, '~,/~,ov   -.,)0"<   ,,,i~   ~-""         ;         /:.{          :,,,      /      ··./\   s:               <..   ,f"''   ff_,                   V   .$.   ,f                        1\


' , ·";;f?'• .• ransa_ctlon
                 "                             ~ f'
                            • , /· Trans~,':,Ji6
                                    • • ,C               ,   .' i'l:'· ., , . , ' 1,;f , ;, ,1::· :,cost:Recov!!i
                                                                                                    . • . •./                                                                                                             ~o q9st                     ,.<, ,, ,      ,,
    Receipt 'fl,,         Dateff1me                  ;,i,,fi. lYPe,:>' .              ;;;;;:!   \,~itf~il       ransaction # Withdrav.rals                       Deposits , ,' r.Poll~cted· :,/                      ,,    eco'!ery ,,,                Balance'.
    915176                08/13/19 20:16                           Phone Withdrawal                                    1687233                   $0.42                                                                                                     $67.83
    915199                08/13/19 20:32                           Phone Withdrawal                                    1687284                   $0.76                                                                                                     $67.07
    915216                08/13/19 20:42                           Phone Withdrawal                                    1687318                   $0.28                                                                                                     $66.79
    915270                08/13/19 21 :09                          Phone Withdrawal                                    1687433                   $0.76                                                                                                     $66.03
    915304                08/13/19 21 :28                          Phone Withdrawal                                    1687502                   $0.76                                                                                                     $65.27
    915351                08/13/19 21 :45                          Phone Withdrawal                                    1687596                   $0.76                                                                                                     $64.51
    915605                08/14/19 10:46                           Phone Withdrawal                                    1688093                   $0.76                                                                                                     $63.75
    915644                08/14/19 11 :27                          Phone Withdrawal                                    1688174                   $0.43                                                                                                     $63.32
    915668                08/14/19 11 :37                          Phone Withdrawal                                    1688223                   $0.19                                                                                                     $63.13
    915674                08/14/19 11 :39                          Phone Withdrawal                                    1688230                   $0.03                                                                                                     $63.10
    915984                08/14/19 15:27                           Phone Withdrawal                                    1688794                   $0.76                                                                                                     $62.34
    916023                08/14/19 15:45                           Phone Withdrawal                                    1688859                   $0.76                                                                                                     $61.58
    916056                08/14/19 16:04                           Phone Withdrawal                                    1688920                   $0.76                                                                                                     $60.82
    916803                08/15/19 09:21                           Commissary Purchase                                 1690452                 $43.92                                                                                                      $16.90
    917390                08/15/19 17:08                           Phone Withdrawal                                    1691553                   $0.76                                                                                                     $16.14
    917508                08/15/19 19:53                           Phone Withdrawal                                    1691794                   $0.14                                                                                                     $16.00
    918502                08/16/19 16:53                           Phone Withdrawal                                    1693633                   $0.76                                                                                                     $15.24
    918504                08/16/19 16:54                           Phone Withdrawal                                    1693637                   $0.01                                                                                                     $15.23
    923156                08/21/19 10:33                           Phone Withdrawal                                    1703022                   $0.24                                                                                                     $14.99
    923563                08/21/19 15:20                           Phone Withdrawal                                    1703731                   $0.76                                                                                                     $14.23
    925073                08/22/19 19:59                           Phone Withdrawal                                    1706773                   $0.76                                                                                                     $13.47
    925233                08/22/19 22:09                           Phone Withdrawal                                    1707092                   $0.76                                                                                                     $12.71
    925871                08/23/19 16:36                           Phone Withdrawal                                    1708262                   $0.76                                                                                                     $11.95
    926053                08/23/19 20:06                           Phone Withdrawal                                    1708646                   $0.76                                                                                                     $11.19
    926276                08/23/19 21 :46                          Phone Withdrawal                                    1709089                   $0.01                                                                                                     $11.18
    926308                08/23/19 21 :58                          Phone Withdrawal                                    1709153                   $0.55                                                                                                     $10.63
    926515                08/24/19 11 :19                          Phone Withdrawal                                    1709578                   $0.56                                                                                                     $10.07
    926522                08/24/19 11 :24                          Phone Withdrawal                                    1709593                   $0.20                                '                                                                         $9.87
    926586                08/24/19 13: 18                          Phone Withdrawal                                    1709727                   $0.76                                                                                                           $9.11
    926877                08/24/19 16:50                           Phone Withdrawal                                    1710332                   $0.76                                                                                                           $8.35


Accounting Transactions And Balances                                                                                                                                                                                                            Page 41 of 47
                               Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 45 of 50 PageID: 61




    927146        08/24/19 20:58    Phone Withdrawal                      1710886   $0.76                             $7.59

    927294        08/24/19 22:01    Phone Withdrawal                      1711188   $0.18                             $7.41
    927338        08/24/19 22:18    Phone Withdrawal                      1711278   $0.76                             $6.65

    927602        08/25/19 13:15    Phone Withdrawal                      1711826   $0.62                             $6.03
    927631        08/25/19 13:31    Phone Withdrawal                      1711885   $0.76                             $5.27

    927843        08/25/19 16:08    Phone Withdrawal                      1712325   $0.76                              $4.51
    928202        08/25/19 21:16    Phone Withdrawal                      1713081   $0.76                             $3.75
    929045        08/26/19 17:10    Phone Withdrawal                      1714763   $0.76                              $2.99
    929322        08/26/19 22:06    Phone Withdrawal                      1715330   $0.76                              $2.23
    930330        08/27/19 21:10    Phone Withdrawal                      1717478   $0.05                              $2.18
    930490        08/27/19 22:25    Phone Withdrawal                      1717804   $0.58                              $1.60
    930577        08/28/19 10: 19   Phone Withdrawal                      1717980   $0.56                              $1.04
    291860        09/05/19 11 :03   Kiosk & Internet Credit Card Deposi   1736680           $30.00                    $31.04
    940302        09/05/19 15:03    Phone Withdrawal                      1737373   $0.76                             $30.28
    940525        09/05/19 17:20    Phone Withdrawal                      1737812   $0.76                             $29.52
    940680        09/05/19 20:12    Phone Withdrawal                      1738131   $0.76                             $28.76
    941697        09/06/19 19:36    Phone Withdrawal                      1740067   $0.75                             $28.01
    941706        09/06/19 19:45    Phone Withdrawal                      1740086   $0.37                             $27.64
    941758        09/06/19 20:07    Phone Withdrawal                      1740190   $0.76                             $26.88
    941805        09/06/19 20:25    Phone Withdrawal                      1740285   $0.76                             $26.12
    941957        09/06/19 21 :34   Phone Withdrawal                      1740595   $0.76                             $25.36
    941987        09/06/19 21 :51   Phone Withdrawal                      1740654   $0.76                             $24.60
    942312        09/07/19 11 :51   Phone Withdrawal                      1741319   $0.76                             $23.84
    942528        09/07/19 15:32    Phone Withdrawal                      1741770   $0.76                             $23.08
    942950        09/07/19 21 :11   Phone Withdrawal                      1742646   $0.50                             $22.58
    943049        09/07/19 22:04    Phone Withdrawal                      1742843   $0.76                             $21.82
    943138        09/08/19 08:05    Phone Withdrawal                      1743026   $0.66                             $21.16
    944451        09/09/19 13:33    Phone Withdrawal                      1745643   $0.76                             $20.40
    945759        09/10/19 16:45    Phone Withdrawal                      1748360   $0.76                             $19.64
    945891        09/10/19 19:32    Phone Withdrawal                      1748630   $0.22                             $19.42
•
    Accounting Transactions And Balances                                                                        Page 42 of 47
                               Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 46 of 50 PageID: 62




    945971        09/10/19 20:12    PhoneWithdrawal                       1748797   $0.76                             $18.66

    946245        09/10/19 22:13    Phone Withdrawal                      1749347   $0.25                             $18.41

    946355        09/11/19 08:28    Phone Withdrawal                      1749563   $0.76                             $17.65

    946656        09/11/19 13:18    Phone Withdrawal                      1750077   $0.76                             $16.89

    946912        09/11/19 15:58    Phone Withdrawal                      1750592   $0.76                             $16.13

    946929        09/11/19 16:07    Phone Withdrawal                      1750627   $0.42                             $15.71

    947145        09/11/19 19:38    Phone Withdrawal                      1751078   $0.03                             $15.68

    947580        09/12/19 08:04    Commissary Purchase                   1751965   $8.36                              $7.32

    948033        09/12/19 14:31    Phone Withdrawal                      1752792   $0.76                              $6.56

    948282        09/12/19 16:35    Phone Withdrawal                      1753252   $0.36                              $6.20

    948355        09/12/19 17:13    Phone Withdrawal                      1753397   $0.76                              $5.44

    293237        09/13/19 00:27    Kiosk & Internet Credit Card Deposi   1754393           $100.00                  $105.44

    950474        09/14/19 17:24    Phone Withdrawal                      1757608   $0.76                            $104.68

    963701        09/27/19 15:04    Phone Withdrawal                      1784012   $0.76                            $103.92

    963716        09/27/19 15:21    Phone Withdrawal                      1784046   $0.76                            $103.16

    963967        09/27/19 19:37    Phone Withdrawal                      1784569   $0.76                            $102.40

    964026        09/27/19 .20:05   Phone Withdrawal                      1784689   $0.74                            $101.66

    964054        09/27/19 20:23    Phone Withdrawal                      1784745   $0.76                            $100.90

    964076        09/27/19 20:40    Phone Withdrawal                      1784789   $0.76                            $100.14

    964634        09/28/19 14:16    Phone Withdrawal                      1785931   $0.76                             $99.38

    964661        09/28/19 14:33    Phone Withdrawal                      1785985   $0.76                             $98.62

    964688        09/28/19 14:51    Phone Withdrawal                      1786042   $0.76                             $97.86

    964904        09/28/19 17:32    Phone Withdrawal                      1786487   $0.76                             $97.10

    965552        09/29/19 13:58    Phone Withdrawal                      1787831   $0.76                             $96.34

    966025        09/29/19 21 :14   Phone Withdrawal                      1788819   $0.51                             $95.83

    966084        09/29/19 21 :39   Phone Withdrawal                      1788941   $0.76                             $95.07

    966795        09/30/19 15:35    Phone Withdrawal                      1790230   $0.76                             $94.31

    966820        09/30/19 15:52    Phone Withdrawal                      1790338   $0.76                             $93.55

    967270        09/30/19 21 :48   Phone Withdrawal                      1791249   $0.76                             $92.79


.   967307        09/30/19 22:05    Phone Withdraw~!                      1791322   $0.76                             $92.03


    Accounting Transactions And Balances                                                                        Page 43 of 47
.
                               Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 47 of 50 PageID: 63




    :,::~~r~i:~ifi!f~fti;~~t;·t~rsr'·~r':,;~~;!!~tiio/iilf;i,!:tti'1~kii~it,?~·~E~~{S{t' .· . ,~~~;~~;~.~
    967435        10/01/19 08:45    Commissary Purchase          1791586    $75.64                                    $16.39

    967894        10/01/19 14:36    Phone Withdrawal             1792402     $0.76                                   $15.6'3

    296636        10/03/19 16:28    Refund Commissary            1797696               $6.02                          $21.65

    971619        10/04/19 15:04    Phone Withdrawal             1799758     $0.76                                    $20.89

    971650        10/04/19 15:20    Phone Withdrawal             1799821     $0.76                                   $20.13

    971675        10/04/19 15:37    Phone Withdrawal             1799866     $0.76                                   $19.37

    971841        10/04/19 17:28    Phone Withdrawal             1800198     $0.23                                    $19.14

    973011        10/05/19 20:23    Phone Withdrawal             1802620     $0.76                                    $18.38

    973044        10/05/19 20:40    Phone Withdrawal             1802686     $0.76                                    $17.62

    973195        10/05/19 21:51    Phone Withdrawal             1802996     $0.76                                    $16.86

    973311        10/06/19 09:07    Phone Withdrawal             1803240     $0.76                                    $16.10

    296981        10/06/19 13:39    Kiosk Cash Deposit           1803640              $97.00                         $113.10

    973528        10/06/19 14:02    Phone Withdrawal             1803700     $0.76                                   $112.34

    973546        10/06/19 14:14    Phone Withdrawal             1803740     $0.53                                   $111.81

    973569        10/06/19 14:31    Phone Withdrawal             1803788     $0.76                                   $111.05

    973700        10/06/19 16:22    Phone Withdrawal             1804065     $0.76                                   $110.29

    973831        10/06/19 17:52    Phone Withdrawal             1804334     $0.75                                   $109.54

    973888        10/06/19 20:08    Phone Withdrawal             1804456     $0.66                                   $108.88

    974018        10/06/19 21:26    Phone Withdrawal             1804723     $0.76                                   $108.12

    974269        10/07/19 08:24    Phone Withdrawal             1805234     $0.76                                   $107.36

    974712        10/07/19 15:24    Phone Withdrawal             1806077     $0.76                                   $106.60

    975148        10/07/19 20:28    Phone Withdrawal             1806977     $0.76                                   $105.84

    975209        10/07/19 21 :09   Phone Withdrawal             1807105     $0.06                                   $105.78

    975469        10/08/19 08:42    Commissary Purchase          1807634    $89.65                                    $16.13

    976377        10/08/19 20:22    Phone Withdrawal             1809508     $0.76                                    $15.37

    976691        10/09/19 09:31    Phone Withdrawal             1810141     $0.09                                    $15.28

    978235        10/10/19 13:27    Phone Withdrawal             1813045     $0.76                                    $14.52
    978253        10/10/19 13:35    Phone Withdrawal             1813080     $0.27                                    $14.25

    297769        10/10/19 14:57    Refund Commissary            1813332               $1.58                          $15.83


.   978485        10/10/19 16:24    Phone Withdrawal             1813564     $0.76                                    $15.07


    Accounting Transactions And Balances                                                                        Page 44 of 47

'
                               Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 48 of 50 PageID: 64




    978511        10/10/19 16:40    Phone Withdrawal                      1813613    $0.43
    978820        10/10/19 20:28    Phone Withdrawal                      1814228     $0.76                           $13.88
    297851        10/10/19 23:33    Kiosk & Internet Credit Card Deposi   1814723             $100.00               $113.88
    979439        10/11/19 14:04    Phone Withdrawal                      1815418     $0.76                          $113.12
    980016        10/11/19 20:47    Phone Withdrawal                      1816600     $0.76                          $112.36
    982905        10/14/19 15:32    Phone Withdrawal                      1822526     $0.76                          $111.60
    982933        10/14/19 15:49    Phone Withdrawal                      1822583     $0.76                          $110.84
    983464        10/15/19 07:01    Commissary Purchase                   1823671    $93.50                           $17.34
    985648        10/17/19 14:58    Phone Withdrawal                      1828026     $0.76                           $16.58
    298858        10/17/19 16:09    Refund Commissary                     1828173               $1.01                 $17.59
    985800        10/17/19 17:01    Phone Withdrawal                      1828360     $0.76                           $16.83
    986447        10/18/19 11 :22   Phone Withdrawal                      1829528     $0.76                           $16.07
    987770        10/19/19 15:28    Phone Withdrawal                      1832211     $0.42                           $15.65
    988239        10/19/19 21:49    Phone Withdrawal                      1833196     $0.76                           $14.89
    989930        10/21/19 16:50    Phone Withdrawal                      1836668     $0.13                           $14.76
    989957        10/21/19 17:06    Phone Withdrawal                      1836720     $0.11                           $14.65
    991765        10/23/19 14:37    Phone Withdrawal                      1840334     $0.53                           $14.12
    300190        10/25/19 00:30    Kiosk & Internet Credit Card Deposi   1843503              $60.00                 $74.12
    993670        10/25/19 13:45    Phone Withdrawal                      1844064     $0.11                           $74.01
    995229        10/26/19 21 :43   Phone Withdrawal                      1847223     $0.76                           $73.25
    995570        10/27/19 14:11    Phone Withdrawal                      1847924     $0.52                           $72.73
    996767        10/29/19 06:54    Commissary Purchase                   1850364    $69.37                            $3.36
    301211        10/31/19 12:35    Refund Commissary                     1855118               $1.01                  $4.37
    1000739       11/01/19 22:20    Phone Withdrawal                      1858361     $0.55                            $3.82
    1001109       11/02/19 15:06    Phone Withdrawal                      '1859131    $0.76                            $3.06
    1001128       11/02/19 15:23    Phone Withdrawal                      1859171     $0.76                            $2.30
    1001578       11/02/19 21 :31   Phone Withdrawal                      1860108     $0.76                            $1.54
    302057        11/04/19 21 :23   Kiosk & Internet Credit Card Deposi   1864212              $50.00                 $51.54
    1005470       11/06/19 17:31    Phone Withdrawal                      1868117     $0.76                           $50.78

.   1005512       11/06/19 17:49    Phone Withdrawal                      1868193     $0.76                           $50.02


    Accounting Transactions And Balances                                                                        Page 45 of 47
.
                                  Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 49 of 50 PageID: 65




      302598        11/08/19 17:06     Kiosk & Internet Credit Card Deposi   1872358             $100.00               $150.02

      1008228       11/09/19 10:26     Phone Withdrawal                      1873441     $0.76                         $149.26

      1008253       11/09/19 10:44     Phone Withdrawal                      1873493     $0.76                         $148.50

      1008269       11/09/19 11 :00    Phone Withdrawal                      1873528     $0.76                         $147.74

      1008464       11/09/19 15:01     Phone Withdrawal                      1873939     $0.76                          $146.98

      1008517       11/09/19 15:51     Phone Withdrawal                      1874050     $0.76                          $146.22

      1008821       11/09/19 21 :21    Phone Withdrawal                      1874683     $0.76                          $145.46

      1009096       11/10/19 13:18     Phone Withdrawal                      1875273     $0.76                          $144.70

      1009322       11/10/19 16:31     Phone Withdrawal                      1875753     $0.76                          $143.94

      1009418       11/10/19 17:25     Phone Withdrawal                      1875953     $0.44                          $143.50

      1010573       11/11/19 21:16     Phone Withdrawal                      1878352     $0.76                          $142.74

      1010618       11/11/19 21 :40    Phone Withdrawal                      1878442     $0.76                          $141.98

      1010815       11/12/19 08:55     Commissary Purchase                   1878841   $116.02                           $25.96

      1011090       11/12/19 13:24     Phone Withdrawal                      1879444     $0.03                           $25.93

      1011392       11/12/19 16:31     Phone Withdrawal                      1879972     $0.76                           $25.17

      1011408       11/12/19 16:40     Phone Withdrawal                      1880004     $0.36                           $24.81

      1011508       11/12/19 17:43     Phone Withdrawal                      1880195     $0.09                           $24.72

      1011667       11/12/19 20:55     Phone Withdrawal                      1880521     $0.03                           $24.69

      1011693       11/12/19 21:13     Phone Withdrawal                      1880575     $0.76                           $23.93

      1011724       11/12/19 21:29     Phone Withdrawal                      1880632     $0.76                           $23.17

      1011752       11/12/19 21:46     Phone Withdrawal                      1880691     $0.76                           $22.41

      1011769       11/12/19 21:55     Phone Withdrawal                      1880726     $0.36                           $22.05

      1011866       11/13/19 07:53     Phone Withdrawal                      1880917     $0.76                           $21.29

      1011877       11/13/19 08:33     Phone Withdrawal                      1880939     $0.76                           $20.53

      1011914       11/13/19 09:14     Phone Withdrawal                      1881015     $0.48                           $20.05
      1012089       11 /13/19 11 :43   Phone Withdrawal                      1881373     $0.53                           $19.52

      1012171       11/13/19 13:16     Phone Withdrawal                      1881500     $0.76                           $18.76

      1012322       11/13/19 14:45     Phone Withdrawal                      1881711     $0.06                           $18.70

      1012371       11/13/19 15:04     Phone Withdrawal                      1881774     $0.76                           $17.94

      1012428       11/13/19 15:28     Phone Withdrawal                      1881856     $0.76                           $17.18
~.


      Accounting Transactions And Balances                                                                         Page 46 of 47
...
                          Case 1:19-cv-20534-NLH-JS Document 1-1 Filed 11/20/19 Page 50 of 50 PageID: 66




1012657       11/13/19 20:05   Phone Withdrawal             1882295        $0.60                                $16.58




                                                                 Totals:                      $0.00


Available Balance: $16.58




Accounting Transactions And Balances                                                                       Page 47 of 47
